Exhibit 10.1

 

MICROS-TO-MAINFRAMES, INC.

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made on the 29th day of January,
2004, by and among Micros-to-Mainframes, Inc., a New York corporation (the
“Company”), and the purchasers listed on Schedule I hereto, each of which is
herein referred to as a “Purchaser” and, collectively, as the “Purchasers”. 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in Section 8 herein.

 

W I T N E S S E T H:

 

WHEREAS, prior to the Initial Closing Date, the Board of Directors will create
and designate (i) a series of preferred stock to be known as Series A-1
Convertible Preferred Stock, $0.001 par value per share (the “Series A-1
Preferred Stock”); (ii) a series of preferred stock to be known as Series A-2
Convertible Preferred Stock, $0.001 par value per share (the “Series A-2
Preferred Stock”); and (iii) a series of preferred stock to be known as Series
A-3 Convertible Preferred Stock, $0.001 par value per share (the “Series A-3
Preferred Stock”, and together with the Series A-1 Preferred Stock and the
Series A-2 Preferred Stock, the “Series A Preferred Stock”), the preferences,
limitations and relative rights of which are set forth in the form of the
Amended and Restated Certificate of Incorporation attached hereto as Exhibit A
(the “Restated Certificate”);

 

WHEREAS, subject to the conditions and terms hereof, on the Initial Closing Date
the Company will issue and sell to the Purchasers and the Purchasers will
purchase from the Company (i) an aggregate of 3,255,814 shares of Series A-1
Preferred Stock (the “Series A-1 Purchased Shares”) at a purchase price of $2.15
per share (the “Series A-1 Purchased Shares Purchase Price”) and (ii) detachable
warrants to purchase 500,000 shares of newly issued common stock, $0.001 par
value per share (the “Common Stock”), of the Company, at an exercise price equal
to $2.46 per share (the “Series A-1 Warrants”);

 

WHEREAS, subject to the conditions and terms hereof, on any Series A-2 Closing
Date the Company will issue and sell to the Purchasers and the Purchasers will
purchase from the Company (i) shares of Series A-2 Preferred Stock in an amount
to be determined in accordance with the provisions and conditions set forth in
Section 1.3 herein, but, in any event, not to exceed an aggregate amount of
2,000,000 shares of Series A-2 Preferred Stock (the “Series A-2 Purchased
Shares”) at a purchase price of $2.75 per share (the “Series A-2 Purchased
Shares Purchase Price”) and (ii) detachable warrants to purchase that number of
shares of Common Stock equal to 20% of the number of shares of Series A-2
Purchased Shares being purchased at such time at an exercise price equal to
$3.44 per share (the “Series A-2 Warrants”);

 

WHEREAS, subject to the conditions and terms hereof, on any Series A-3 Closing
Date the Company will issue and sell to the Purchasers and the Purchasers will
purchase from the Company (i) shares of Series A-3 Preferred Stock in an amount
and at a purchase price to be determined in accordance with the provisions and
conditions set forth in Section 1.4 herein

 

--------------------------------------------------------------------------------


 

(the “Series A-3 Purchased Shares”) and (ii) detachable warrants to purchase
that number of shares of Common Stock equal to 20% of the number of shares of
Series A-3 Purchased Shares being purchased at such time at an exercise price
equal to 125% of the per share purchase price of such Series A-3 Purchased
Shares (the “Series A-3 Warrants”);

 

WHEREAS, the Company and the Purchasers are executing and delivering
simultaneously herewith a voting agreement with certain shareholders of the
Company pursuant to which such shareholders have agreed, among other things, to
vote in favor of the transactions contemplated hereby;

 

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:

 


1.                                       PURCHASE AND SALE OF THE PURCHASED
SHARES AND THE WARRANTS.


 

1.1                                 Authorization of Issuance of Series A
Preferred Stock and Warrants.  Subject to the terms and conditions of this
Agreement, on or prior to the Initial Closing Date, the Company shall have
authorized the issuance and sale to the Purchasers of (i) the Purchased Shares
and (ii) the Warrants, substantially in the form attached hereto as Exhibit B.

 


1.2                                 PURCHASE AND SALE OF SERIES A-1 PURCHASED
SHARES AND SERIES A-1 WARRANTS.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH PURCHASER, SEVERALLY AND NOT JOINTLY, AGREES TO PURCHASE AT THE
INITIAL CLOSING, AND THE COMPANY AGREES TO ISSUE AND SELL TO EACH SUCH PURCHASER
AT THE INITIAL CLOSING (I) THE NUMBER OF SHARES OF SERIES A-1 PURCHASED SHARES
SET FORTH OPPOSITE SUCH PURCHASER’S NAME UNDER THE HEADING “NUMBER OF SERIES A-1
PURCHASED SHARES” ON SCHEDULE I HERETO AND (II) SERIES A-1 WARRANTS FOR THE
NUMBER OF SHARES OF COMMON STOCK SET FORTH OPPOSITE SUCH PURCHASER’S NAME UNDER
THE HEADING “NUMBER OF SERIES A-1 WARRANT SHARES” ON SCHEDULE I HERETO, IN
EXCHANGE FOR THE AMOUNT SET FORTH OPPOSITE SUCH PURCHASER’S NAME UNDER THE
HEADING “SERIES A-1 PURCHASED SHARES PURCHASE PRICE” ON SCHEDULE I HERETO.


 


(B)                                 THE COMPANY SHALL REIMBURSE THE PURCHASERS
FOR THE COSTS AND EXPENSES DESCRIBED IN SECTION 11.7 BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS ON THE INITIAL CLOSING DATE.  AN INVOICE FOR ALL
SUCH COSTS AND EXPENSES SETTING FORTH IN REASONABLE DETAIL SUCH COSTS AND
EXPENSES SHALL BE FURNISHED BY THE PURCHASERS TO THE COMPANY PRIOR TO THE
INITIAL CLOSING DATE.


 


1.3                                 PURCHASE AND SALE OF SERIES A-2 PURCHASED
SHARES AND SERIES A-2 WARRANTS.


 


(A)                                  AT ANY TIME AND FROM TIME TO TIME, BUT IN
NO EVENT LATER THAN TWENTY-FOUR (24) MONTHS AFTER THE INITIAL CLOSING DATE, EACH
PURCHASER MAY, IN ITS SOLE DISCRETION, PURCHASE, AND THE COMPANY AGREES TO ISSUE
AND SELL TO EACH SUCH PURCHASER AT A SERIES A-2 CLOSING, (I) SHARES OF SERIES
A-2 PURCHASED SHARES AND (II) SERIES A-2 WARRANTS AS HEREIN PROVIDED. A
PURCHASER MAY EXERCISE ITS RIGHT TO PURCHASE SUCH SERIES A-2 PURCHASED SHARES
AND SERIES A-2 WARRANTS BY DELIVERING A WRITTEN REQUEST TO THE COMPANY PRIOR TO
THE EXPIRATION OF SUCH TWENTY-

 

2

--------------------------------------------------------------------------------


 


FOUR (24) MONTH PERIOD REQUESTING THAT THE COMPANY ISSUE AND SELL THE SERIES A-2
PURCHASED SHARES AND SERIES A-2 WARRANTS TO SUCH PURCHASER IN THE AMOUNTS
SPECIFIED IN SUCH REQUEST; PROVIDED, HOWEVER, THAT NO PURCHASER MAY PURCHASE
MORE THAN ITS PRO RATA SHARE OF ANY SERIES A-2 PURCHASED SHARES AND SERIES A-2
WARRANTS WITHOUT THE WRITTEN CONSENT OF THE OTHER PURCHASERS, WHICH WRITTEN
CONSENT SHALL BE PROVIDED TO THE COMPANY WITH THE REQUEST SUBMITTED HEREUNDER. 
THE COMPANY SHALL ISSUE AND SELL TO SUCH PURCHASER AT A SERIES A-2 CLOSING
PURSUANT TO SECTION 1.7, THE NUMBER OF SERIES A-2 PURCHASED SHARES AND SERIES
A-2 WARRANTS SET FORTH IN ITS REQUEST AT THE SERIES A-2 PURCHASED SHARES
PURCHASE PRICE; PROVIDED, THAT THE COMPANY HAS SATISFIED THE CONDITIONS SET
FORTH IN SECTION 4.1 AND SECTION 4.3 HERETO, AND SUCH PURCHASER HAS SATISFIED
THE CONDITIONS SET FORTH IN SECTION 4.4 HERETO.


 


(B)                                 THE COMPANY MAY ISSUE AND THE PURCHASERS MAY
PURCHASE PURSUANT TO THIS SECTION 1.3 AN AGGREGATE OF UP TO 2,000,000 SHARES OF
SERIES A-2 PURCHASED SHARES AND UP TO 400,000 SERIES A-2 WARRANTS; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL THE PURCHASERS PURCHASE IN THE AGGREGATE LESS
THAN 1,000,000 SERIES A-2 PURCHASED SHARES AND 200,000 SERIES A-2 WARRANTS ON
ANY SERIES A-2 CLOSING DATE (OR THE THEN REMAINING BALANCE OF THE SERIES A-2
PURCHASED SHARES AND SERIES A-2 WARRANTS IF THERE ARE FEWER THEN REMAINING).


 


(C)                                  THE COMPANY SHALL REIMBURSE THE PURCHASERS
FOR THE COSTS AND EXPENSES DESCRIBED IN SECTION 11.7 INCURRED IN CONNECTION WITH
EACH SERIES A-2 CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON EACH
SERIES A-2 CLOSING DATE. AN INVOICE FOR ALL SUCH COSTS AND EXPENSES SETTING
FORTH IN REASONABLE DETAIL SUCH COSTS AND EXPENSES SHALL BE FURNISHED BY THE
PURCHASERS TO THE COMPANY PRIOR TO ANY SUCH SERIES A-2 CLOSING DATE.


 


1.4                                 PURCHASE AND SALE OF SERIES A-3 PURCHASED
SHARES AND SERIES A-3 WARRANTS.


 


(A)                                  AT ANY TIME AND FROM TIME TO TIME, BUT IN
NO EVENT LATER THAN THIRTY-SIX (36) MONTHS AFTER THE INITIAL CLOSING DATE, EACH
PURCHASER MAY, IN ITS SOLE DISCRETION, PURCHASE, AND THE COMPANY AGREES TO ISSUE
AND SELL TO EACH SUCH PURCHASER AT A SERIES A-3 CLOSING; (I) A NUMBER OF SERIES
A-3 PURCHASED SHARES THAT IS EQUAL TO THE QUOTIENT OF (1) THE AMOUNT SPECIFIED
IN SUCH PURCHASER’S NOTICE PROVIDED FOR IN THE NEXT SENTENCE, DIVIDED BY (2) THE
LESSER OF (X) $5.00 OR (Y) SEVENTY FIVE PERCENT OF THE DAILY VOLUME WEIGHTED
AVERAGE PRICE OF THE COMMON STOCK DURING THE 20-DAY TRADING PERIOD ENDING ONE
TRADING DAY (INCLUDING SUCH DAY) IMMEDIATELY PRIOR TO ANY SUCH SERIES A-3
CLOSING DATE, BUT IN NO EVENT SHALL SUCH DIVISOR BE LESS THAN $3.25 PER SHARE
(THE “SERIES A-3 PURCHASED SHARES PURCHASE PRICE”), AT A PER SHARE PURCHASE
PRICE EQUAL TO THE SERIES A-3 PURCHASED SHARES PURCHASE PRICE AND (II) SERIES
A-3 WARRANTS AS HEREIN PROVIDED. A PURCHASER MAY EXERCISE ITS RIGHT TO PURCHASE
SUCH SERIES A-3 PURCHASED SHARES AND SERIES A-3 WARRANTS BY DELIVERING PRIOR TO
THE EXPIRATION OF SUCH THIRTY-SIX (36) MONTH PERIOD A WRITTEN REQUEST TO THE
COMPANY REQUESTING THAT THE COMPANY ISSUE AND SELL THE SERIES A-3 PURCHASED
SHARES AND SERIES A-3 WARRANTS TO SUCH PURCHASER IN THE AMOUNTS SPECIFIED IN
SUCH REQUEST; PROVIDED, HOWEVER, THAT NO PURCHASER MAY PURCHASE MORE THAT ITS
PRO RATA SHARE OF ANY SERIES A-3 PURCHASED SHARES AND SERIES A-3 WARRANTS
WITHOUT THE WRITTEN CONSENT OF THE OTHER PURCHASERS, WHICH CONSENT SHALL BE
PROVIDED TO THE COMPANY WITH THE REQUEST SUBMITTED HEREUNDER.  THE COMPANY SHALL
ISSUE AND SELL TO SUCH PURCHASER AT A SERIES A-3 CLOSING PURSUANT TO SECTION
1.8, THE NUMBER OF SERIES A-3 PURCHASED SHARES AND SERIES A-3 WARRANTS SET FORTH
IN ITS REQUEST AT THE SERIES A-3 PURCHASED SHARES PURCHASE PRICE; PROVIDED, THAT
THE COMPANY HAS

 

3

--------------------------------------------------------------------------------


 


SATISFIED THE CONDITIONS SET FORTH IN SECTION 4.1 AND SECTION 4.3 HERETO, AND
SUCH PURCHASER HAS SATISFIED THE CONDITIONS SET FORTH IN SECTION 4.4 HERETO.


 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, IF THE PURCHASERS HAVE NOT EXERCISED THEIR RIGHT TO
PURCHASE ALL OF THE AUTHORIZED SERIES A-2 PREFERRED STOCK THAT SUCH PURCHASERS
WERE ENTITLED TO PURCHASE UNDER SECTION 1.3(A), THE PURCHASERS MAY IN THEIR SOLE
DISCRETION, PURCHASE, AND THE COMPANY AGREES TO ISSUE AND SELL TO EACH SUCH
PURCHASER AT A SERIES A-3 CLOSING, ADDITIONAL SHARES OF SERIES A-3 PURCHASED
SHARES AND SERIES A-3 WARRANTS HAVING A TOTAL PURCHASE PRICE EQUAL TO $5,500,000
MINUS THE TOTAL SERIES A-2 PURCHASED SHARES PURCHASE PRICE OF ALL SERIES A-2
PURCHASED SHARES AND SERIES A-2 WARRANTS PURCHASED BY THE PURCHASERS UNDER
SECTION 1.3 (THE “SERIES A-3 ADDITIONAL AMOUNT”).  A PURCHASER MAY EXERCISE ITS
RIGHT TO PURCHASE SUCH ADDITIONAL SERIES A-3 PURCHASED SHARES AND SERIES A-3
WARRANTS AND THE NUMBER OF ADDITIONAL SERIES A-3 PURCHASED SHARES AND SERIES A-3
WARRANTS EACH PURCHASER MAY PURCHASE SHALL BE DETERMINED IN THE SAME MANNER AS
PROVIDED IN SECTION 1.4(A).


 


(C)                                  THE COMPANY MAY ISSUE AND THE PURCHASERS
MAY PURCHASE PURSUANT TO THIS SECTION 1.4 AN AGGREGATE OF UP TO THE SUM OF (X)
$12,500,000 PLUS (Y) THE SERIES A-3 ADDITIONAL AMOUNT, IF ANY, OF SERIES A-3
PURCHASED SHARES AND SERIES A-3 WARRANTS AT THE APPLICABLE SERIES A-3 PURCHASED
SHARES PURCHASE PRICE PER SHARE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
PURCHASERS PURCHASE LESS THAN THE AGGREGATE AMOUNT OF $5,000,000 OF SERIES A-3
PURCHASED SHARES AND SERIES A-3 WARRANTS ON ANY SERIES A-3 CLOSING DATE (OR THE
THEN REMAINING BALANCE OF THE SERIES A-3 PURCHASED SHARES AND SERIES A-3
WARRANTS AVAILABLE FOR PURCHASE, IF A LOWER AMOUNT IS THEN REMAINING).


 


(D)                                 THE COMPANY SHALL REIMBURSE THE PURCHASERS
FOR THE COSTS AND EXPENSES DESCRIBED IN SECTION 11.7 INCURRED IN CONNECTION WITH
EACH SERIES A-3 CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON EACH
SERIES A-3 CLOSING DATE. AN INVOICE FOR ALL SUCH COSTS AND EXPENSES SETTING
FORTH IN REASONABLE DETAIL SUCH COSTS AND EXPENSES SHALL BE FURNISHED BY THE
PURCHASERS TO THE COMPANY PRIOR TO ANY SUCH SERIES A-3 CLOSING DATE.


 

1.5                                 Use of Proceeds.  The Company agrees to use
the net proceeds from the sale and issuance of the Purchased Shares and the
Warrants (together, the “Purchased Securities”) pursuant to this Agreement for
working capital, acquisition of assets or equity interests in other entities and
other general corporate purposes.

 

1.6                                 Initial Closing.  The purchase and sale of
the Series A-1 Purchased Shares and the Series A-1 Warrants shall take place at
the offices of Dewey Ballantine LLP, 1301 Avenue of the Americas, New York, New
York 10019, promptly upon the satisfaction or waiver of the closing conditions
set forth in Section 4.1 and Section 4.2, but not more than five (5) business
days following approval of the transactions contemplated herein by the
shareholders of the Company, or on such other date and at such other time as the
Company and Purchasers hereto mutually agree upon in writing (which time and
place are designated as the “Initial Closing”).  The date of the Initial Closing
is referred to herein as the “Initial Closing Date.”  At the Initial Closing,
the Company shall deliver to each Purchaser (x) certificates for the number of
Series A-1 Purchased Shares set forth opposite such Purchaser’s name under the
heading “Number of Series A-1 Purchased Shares” on Schedule I hereto and (y)
Series A-1 Warrants

 

4

--------------------------------------------------------------------------------


 

entitling such Purchaser to purchase the number of shares of Common Stock set
forth opposite such Purchaser’s name under the heading “Number of Series A-1
Warrant Shares” in Schedule I hereto, against payment of the Series A-1
Purchased Shares Purchase Price set forth on Schedule I hereto by wire transfer
of immediately available funds to such account as the Company designates.  The
Initial Closing shall not occur, and the Company shall have no obligation to
make such deliveries, unless the Purchasers purchase and pay for the aggregate
number of Series A-1 Purchased Shares and Series A-1 Warrants set forth on
Schedule I hereto.  The Company shall pay any documentary stamp or similar issue
or transfer taxes due as a result of the issuance and sale of the Series A-1
Purchased Shares and Series A-1 Warrants.

 


1.7                                 SERIES A-2 CLOSING.


 

Subject to Section 1.3(a), the purchase and sale of any Series A-2 Purchased
Shares and Series A-2 Warrants (each, a “Series A-2 Closing”), shall take place
at the offices of Dewey Ballantine LLP, 1301 Avenue of the Americas, New York,
New York 10019, on a date specified by the Company in writing that is not less
than twenty Business Days following the later of (a) satisfaction of the
conditions set forth in Section 4.1 and Section 4.3(a) of this Agreement and (b)
the date on which written notice has been given to the Company by the Purchasers
requesting that the Company issue and sell Series A-2 Preferred Stock and Series
A-2 Warrants (each date and time of a Series A-2 Closing are referred to herein
as a “Series A-2 Closing Date”).  At any Series A-2 Closing, the Company shall
deliver to each Purchaser (x) certificates for the number of Series A-2
Purchased Shares set forth opposite such Purchaser’s name under the heading
“Number of Additional Series A-2 Purchased Shares” on a supplement to Schedule I
to this Agreement, as provided in Section 4.3(a) hereto, and (y) Series A-2
Warrants entitling such Purchaser to purchase the number of shares of Common
Stock set forth opposite such Purchaser’s name under the heading “Number of
Series A-2 Warrant Shares” on a supplement to Schedule I to this Agreement, as
provided in Section 4.3(a) hereto, against such Purchaser’s payment of the
Series A-2 Purchased Shares Purchase Price set forth on such supplement to
Schedule I, in each case, by wire transfer of immediately available funds to
such account as the Company designates.  If any Purchaser exercises its right to
purchase Series A-2 Purchased Shares under Section 1.3(a), then a Series A-2
Closing shall not occur, and the Company shall have no obligation to make such
deliveries, unless the total aggregate number of Series A-2 Purchased Shares and
Series A-2 Warrants specified in the supplement to Schedule I provided to the
Company as herein required are purchased and paid for.  The Company shall pay
any documentary stamp or similar issue or transfer taxes due as a result of the
issuance and sale of such Series A-2 Purchased Shares and Series A-2 Warrants.

 


1.8                                 SERIES A-3 CLOSING.

 

Subject to Section 1.4(a), the purchase and sale of any Series A-3 Purchased
Shares and Series A-3 Warrants (each, a “Series A-3 Closing”), shall take place
at the offices of Dewey Ballantine LLP, 1301 Avenue of the Americas, New York,
New York 10019, on a date specified by the Company in writing that is not less
than twenty Business Days following the later of (a) satisfaction of the
conditions set forth in Section 4.1 and Section 4.3(a) of this Agreement and (b)
the date on which written notice has been given to the Company by the Purchasers
requesting that the Company issue and sell Series A-3 Preferred Stock and Series
A-3 Warrants (each date and time of a Series A-3 Closing are referred to herein
as a “Series A-3 Closing Date”).  At any

 

5

--------------------------------------------------------------------------------


 

Series A-3 Closing, the Company shall deliver to each Purchaser (x) certificates
for the number of Series A-3 Purchased Shares set forth opposite such
Purchaser’s name under the heading “Number of Additional Series A-3 Purchased
Shares” on a supplement to Schedule I to this Agreement, as provided in Section
4.3(a) hereto, and (y) Series A-3 Warrants entitling such Purchaser to purchase
the number of shares of Common Stock set forth opposite such Purchaser’s name
under the heading “Number of Series A-3 Warrant Shares” on a supplement to
Schedule I to this Agreement, as provided in Section 4.3(a) hereto, against such
Purchaser’s payment of the Series A-3 Purchased Shares Purchase Price set forth
on such supplement to Schedule I, in each case, by wire transfer of immediately
available funds to such account as the Company designates.  If any Purchaser
exercises its right to purchase Series A-3 Purchased Shares under Section 1.4(a)
or (b), then a Series A-3 Closing shall not occur, and the Company shall have no
obligation to make such deliveries, unless the total aggregate number of Series
A-3 Purchased Shares and Series A-3 Warrants specified in the supplement to
Schedule I provided to the Company as herein required are purchased and paid
for.  The Company shall pay any documentary stamp or similar issue or transfer
taxes due as a result of the issuance and sale of such Series A-3 Purchased
Shares and Series A-3 Warrants.

 


2.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company hereby represents and warrants to each Purchaser the following,
except as set forth on the Disclosure Schedule, specifically identifying or
cross-referencing the relevant Sections hereof, which Disclosure Schedule shall
be deemed to be part of the representations and warranties as if made hereunder:

 

2.1                                 Organization and Qualification.  Each of the
Company and the Subsidiaries is duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation or
organization as set forth in Section 2.1 of the Disclosure Schedule and has the
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as it is now being conducted or
proposed to be conducted.  Each of the Company and the Subsidiaries is duly
qualified as a foreign corporation to transact business, and is in good
standing, in each jurisdiction where it owns or leases real property or
maintains employees or where the nature of its activities make such
qualification necessary, except where such failure to qualify would not have a
Material Adverse Effect.

 

2.2                                 Certificate of Incorporation and Bylaws. 
The Company has delivered to the Purchasers true, correct, and complete copies
of the Company’s certificate of incorporation as in effect on the date hereof
(the “Existing Certificate”) and the Company’s bylaws as in effect on the date
hereof (the “Existing Bylaws”).

 

2.3                                 Corporate Power and Authority.  The Company
has all requisite corporate power and authority to execute and deliver the
Transaction Documents to which it is a party, to issue and sell the Purchased
Securities to the Purchasers hereunder, to carry out and perform its obligations
under the terms of the Transaction Documents, and to sell and issue the Common
Stock issuable upon conversion of the Series A-1 Purchased Shares, the Series
A-2 Purchased Shares and the Series A-3 Purchased Shares, and exercise of the
Warrants (such Common Stock, the “Conversion Shares”).

 

6

--------------------------------------------------------------------------------


 

2.4                                 Capitalization.

 


(A)                                  IMMEDIATELY PRIOR TO THE DATE HEREOF, THE
AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 12,000,000 SHARES ALL OF
WHICH 10,000,000 ARE DESIGNATED AS COMMON STOCK AND 2,000,000 ARE DESIGNATED AS
PREFERRED STOCK, PAR VALUE $.001 PER SHARE, NONE OF SUCH PREFERRED STOCK IS
ISSUED AND OUTSTANDING.


 


(B)                                 AS OF THE INITIAL CLOSING, THE AUTHORIZED
CAPITAL STOCK OF THE COMPANY SHALL CONSIST OF 100,000,000 SHARES, OF WHICH (I)
80,000,000 ARE DESIGNATED AS COMMON STOCK; AND (II) 20,000,000 SHARES ARE
DESIGNATED AS SERIES A PREFERRED STOCK, 4,200,000 OF WHICH ARE DESIGNATED SERIES
A-1 PREFERRED STOCK, 2,600,000 OF WHICH ARE DESIGNATED SERIES A-2 PREFERRED
STOCK AND 7,200,000 OF WHICH ARE DESIGNATED SERIES A-3 PREFERRED STOCK, NONE OF
WHICH ARE ISSUED AND OUTSTANDING.  SHARES OF THE AUTHORIZED COMMON STOCK HAVE
BEEN RESERVED AS FOLLOWS:  (I) 250,000 SHARES OF THE AUTHORIZED COMMON STOCK
HAVE BEEN RESERVED FOR ISSUANCE PURSUANT TO THE EXERCISE OF STOCK OPTIONS
GRANTED OR TO BE GRANTED AFTER THE DATE HEREOF UNDER THE 1993 STOCK OPTION PLAN
OF THE COMPANY, (II) 350,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN
RESERVED FOR ISSUANCE PURSUANT TO THE EXERCISE OF STOCK OPTIONS GRANTED OR TO BE
GRANTED AFTER THE DATE HEREOF UNDER THE 1996 STOCK OPTION PLAN OF THE COMPANY,
(III) 250,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR
ISSUANCE PURSUANT TO THE EXERCISE OF STOCK OPTIONS GRANTED OR TO BE GRANTED
AFTER THE DATE HEREOF UNDER THE 1998 STOCK OPTION PLAN OF THE COMPANY, (IV)
350,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR ISSUANCE
PURSUANT TO THE EXERCISE OF STOCK OPTIONS GRANTED OR TO BE GRANTED AFTER THE
DATE HEREOF UNDER THE 2000 LONG-TERM PERFORMANCE PLAN OF THE COMPANY, (V)
250,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR ISSUANCE
PURSUANT TO THE EXERCISE OF STOCK OPTIONS GRANTED OR TO BE GRANTED AFTER THE
DATE HEREOF UNDER THE 2002 LONG-TERM PERFORMANCE PLAN OF THE COMPANY, (VI)
2,000,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR ISSUANCE
PURSUANT TO THE EXERCISE OF STOCK OPTIONS GRANTED OR TO BE GRANTED AFTER THE
DATE HEREOF UNDER THE 2004 EQUITY INCENTIVE PLAN OF THE COMPANY (THE STOCK
OPTIONS DESCRIBED IN CLAUSES (I) THROUGH (VI), COLLECTIVELY, THE “OPTIONS”),
(VII) 4,200,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR
ISSUANCE UPON CONVERSION OF THE SERIES A-1 PREFERRED STOCK, (VIII) 2,600,000
SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR ISSUANCE UPON
CONVERSION OF THE SERIES A-2 PREFERRED STOCK, (IX) 7,200,000 SHARES OF THE
AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR ISSUANCE UPON CONVERSION OF THE
SERIES A-3 PREFERRED STOCK, (X) 500,000 SHARES OF THE AUTHORIZED COMMON STOCK
HAVE BEEN RESERVED FOR ISSUANCE PURSUANT TO THE EXERCISE OF THE SERIES A-1
WARRANTS, (XI) 400,000 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED
FOR ISSUANCE PURSUANT TO THE EXERCISE OF THE SERIES A-2 WARRANTS, (XII)
1,107,692 SHARES OF THE AUTHORIZED COMMON STOCK HAVE BEEN RESERVED FOR ISSUANCE
PURSUANT TO THE EXERCISE OF THE SERIES A-3 WARRANTS, (XIII) 408,631 SHARES OF
SERIES A-1 PREFERRED STOCK HAVE BEEN RESERVED FOR ISSUANCE AS DIVIDENDS WITH
RESPECT TO THE SERIES A-1 PREFERRED STOCK, (XIV) 251,017 SHARES OF SERIES A-2
PREFERRED STOCK HAVE BEEN RESERVED FOR ISSUANCE AS DIVIDENDS WITH RESPECT TO THE
SERIES A-2 PREFERRED STOCK AND (XV) 695,123 SHARES OF SERIES A-3 PREFERRED STOCK
HAVE BEEN RESERVED FOR ISSUANCE AS DIVIDENDS WITH RESPECT TO THE SERIES A-3
PREFERRED STOCK.  THE RIGHTS, PRIVILEGES AND PREFERENCES OF THE SERIES A-1
PREFERRED STOCK, SERIES A-2 PREFERRED STOCK AND SERIES A-3 PREFERRED STOCK ARE
AS STATED IN THE RESTATED CERTIFICATE.  THE TERMS OF THE WARRANTS ARE AS STATED
IN THE FORMS THEREOF CONTAINED IN EXHIBITS B-1, B-2 AND B-3.  AS OF THE DATE
HEREOF, ALL ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S CAPITAL STOCK ARE
DULY AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND ARE
OWNED OF RECORD, AND TO THE COMPANY’S

 

7

--------------------------------------------------------------------------------


 

Knowledge, beneficially, by the shareholders and in the amounts set forth in
Section 2.4 of the Disclosure Schedule and have been issued in accordance with
applicable federal and state securities laws; a pro forma capitalization table
reflecting the issued and outstanding Common Stock, Series A-1 Preferred Stock
and Series A-2 Preferred Stock and all options and warrants with respect thereto
on a fully diluted basis immediately after the Initial Closing Date (assuming no
additional issuances of securities between the date hereof and the Initial
Closing Date) is attached hereto as Exhibit D.  Except as set forth in Section
2.4 of the Disclosure Schedule or as provided in the Restated Certificate, there
are no options, warrants, conversion privileges, or preemptive or other rights
or agreements presently outstanding to purchase or otherwise acquire from the
Company any shares of the capital stock or other securities of the Company. 
Except for the voting agreement described in the last paragraph of the recitals
to this Agreement, the Company has not entered into any agreements with any of
its shareholders with respect to the voting of capital shares of the Company and
to the Knowledge of the Company none of its shareholders are parties to such
agreements. Except as aforesaid and as contemplated in the Transaction
Documents, the Company is not a party to any agreement or understanding, and to
its Knowledge, no shareholders are a party to such an agreement or
understanding, that affects or relates to the voting or giving of written
consents with respect to any security, or the voting by a director, of the
Company.  Except as aforesaid, to the Company’s Knowledge, no shareholder has
granted options or other rights to any entity (other than the Company) to
purchase any shares of Common Stock or other equity securities of the Company
from such shareholder.  Except as aforesaid or as set forth in Section 2.4 of
the Disclosure Schedule, the Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise to acquire or retire any
shares of its capital stock.  Except as set forth in Section 2.4 of the
Disclosure Schedule, the Company has not declared or paid any dividend or made
any other distribution of cash, stock or other property to its shareholders. 
The Company has no Subsidiaries other than as set forth in Section 2.1 of the
Disclosure Schedule.  Except as set forth in Section 2.4 of the Disclosure
Schedule, no stock plan, stock purchase, stock option or other agreement or
understanding between the Company and any holder of any equity securities or
rights to purchase equity securities provides for acceleration or other changes
in the vesting provisions or other terms of such agreement or understanding
(including any reduction in the exercise price of any option, warrant or similar
security) as the result of any merger, consolidation or sale of stock.


 

2.5                                 Authorization.  The execution, delivery and
performance by the Company and each Subsidiary of the Transaction Documents to
which the Company and any such Subsidiary is a party, the sale, issuance and
delivery of the Purchased Securities and the performance of all of the
obligations of the Company and the Subsidiaries under each of the Transaction
Documents have been authorized by the Company’s Board of Directors, and, other
than shareholder approval and approvals required by the Nasdaq Stock Market
(“Nasdaq”), no other corporate action on the part of the Company or any
Subsidiary and no other corporate or other approval or authorization is required
on the part of the Company, any Subsidiary or any Person by Law or otherwise in
order to make the Transaction Documents the valid, binding and enforceable
obligations (subject to (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies) of the Company and
each Subsidiary that is a party thereto.  Each of the Transaction Documents,
when executed and delivered by each of the Company and each Subsidiary that is a
party thereto, will constitute a valid and legally binding obligation of the
Company and each Subsidiary that is a party thereto, enforceable against the

 

8

--------------------------------------------------------------------------------


 

Company and such Subsidiaries that are parties thereto in accordance with its
respective terms, subject to (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies.

 

2.6                                 Title to Properties and Assets; Leases;
Insurance.

 


(A)                                  NEITHER THE COMPANY NOR ANY SUBSIDIARY
CURRENTLY OWNS ANY REAL PROPERTY AND HAS NEVER OWNED ANY REAL PROPERTY.  EACH OF
THE COMPANY AND EACH SUBSIDIARY HAS GOOD AND MARKETABLE TITLE TO OR HAS, OR WILL
HAVE, CONCURRENTLY WITH THE EXECUTION HEREOF, A VALID LEASEHOLD INTEREST IN, OR
LICENSE TO USE, ALL OF THE PROPERTY OR ASSETS USED BY IT OR LOCATED ON ITS
PREMISES AND NECESSARY FOR THE CONDUCT OF BUSINESS AS PRESENTLY CONDUCTED, FREE
AND CLEAR OF ALL LIENS, OTHER THAN AS SET FORTH ON SECTION 2.6(A) OF THE
DISCLOSURE SCHEDULE (THE “PERMITTED LIENS”), WHICH TOGETHER DO NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


(B)                                 WITH RESPECT TO THE INSURANCE POLICIES AND
FIDELITY BONDS COVERING THE ASSETS, BUSINESS, EQUIPMENT, PROPERTIES, OPERATIONS,
EMPLOYEES, OFFICERS AND DIRECTORS OF THE COMPANY AND EACH SUBSIDIARY, THERE IS
NO CLAIM BY THE COMPANY PENDING UNDER ANY OF SUCH POLICIES OR BONDS AS TO WHICH
COVERAGE HAS BEEN DENIED OR DISPUTED BY THE UNDERWRITERS OF SUCH POLICIES OR
BONDS WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  ALL PREMIUMS DUE AND PAYABLE
UNDER ALL SUCH POLICIES AND BONDS HAVE BEEN PAID AND THE COMPANY AND EACH
SUBSIDIARY IS OTHERWISE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE TERMS OF
SUCH POLICIES AND BONDS.  THE COMPANY HAS NO KNOWLEDGE OF ANY THREATENED
TERMINATION OF, OR MATERIAL PREMIUM INCREASE WITH RESPECT TO, ANY OF SUCH
POLICIES.  THE COMPANY AND EACH SUBSIDIARY MAINTAINS INSURANCE IN SUCH AMOUNTS,
INCLUDING (AS APPLICABLE) SELF-INSURANCE, RETAINAGE AND DEDUCTIBLE ARRANGEMENTS,
AND OF SUCH A CHARACTER AS IS REASONABLE FOR COMPANIES ENGAGED IN THE SAME OR
SIMILAR BUSINESS SIMILARLY SITUATED.  SECTION 2.6(B) OF THE DISCLOSURE SCHEDULE
SETS FORTH A LIST OF ALL INSURANCE COVERAGE CARRIED BY THE COMPANY AND EACH
SUBSIDIARY, IDENTIFYING THE CARRIER AND THE AMOUNT OF COVERAGE.


 

2.7                                 Related-Party Transactions.  Except as set
forth in Section 2.7 of the Disclosure Schedule, no employee, officer,
shareholder, director or consultant of the Company or any Subsidiary or member
of the immediate family (defined as parents, spouse, siblings or lineal
descendants) of any such officer or director is indebted to the Company or any
Subsidiary for borrowed money, and neither the Company nor any Subsidiary is
indebted for borrowed money (or committed to make loans or extend or guarantee
credit) to any of them other than for reimbursement of expenses incurred in
connection with their service to the Company, and amounts accrued but not yet
due to employees and other service providers. To the Company’s Knowledge, except
as provided for in the Transaction Documents and except as set forth in Section
2.7 of the Disclosure Schedule, (a) no employee, officer, shareholder, director
or consultant of the Company or any Subsidiary or any member of the immediate
family of any such officer or director is, directly or indirectly, interested in
any Material Contract or has any other material business relationship with the
Company or any Subsidiary, except stock ownership in and employment by the
Company and (b) no officer, director of the Company or any Subsidiary or any
member of the immediate family of such officer or director has any material
business relationship with any competitor of the Company or any Subsidiary.

 

9

--------------------------------------------------------------------------------


 

2.8                                 Permits; Compliance with Applicable Law. 
Except as set forth on Section 2.8 of the Disclosure Schedule, the Company and
each Subsidiary has all material franchises, permits, licenses, authorizations,
approvals, registrations and any similar authority (“Permits”) necessary for the
conduct of its business as now being conducted by it and believes it can obtain
any similar authority for the conduct of its business as currently planned by
the Company and the Subsidiaries to be conducted.  The Permits shall include,
without limitation, export control-related licenses and registrations and
industrial security clearances (facility and personnel clearances) as
appropriate for conduct of the Company’s and Subsidiaries’ businesses the
absence of which would have a Material Adverse Effect.  Neither the Company nor
any Subsidiary is in violation in any material respect of, or default in any
material respect under, any such Permits. All such Permits are in full force and
effect, and to the Company’s Knowledge, no violations in any material respect
have been recorded in respect of any such Permits; no proceeding is pending or,
to the Company’s Knowledge, threatened to revoke or limit any such Permit; and
no such Permit will be suspended, cancelled or adversely modified as a result of
the execution and delivery of Transaction Documents.  The Company and each
Subsidiary is in compliance in all respects with all applicable laws, except
where the failure to so comply would not have a Material Adverse Effect.

 

2.9                                 Proprietary Rights.

 


(A)                                  THE COMPANY AND THE SUBSIDIARIES ARE THE
SOLE OWNERS, FREE AND CLEAR OF ANY LIENS, OTHER THAN (X) AS SET FORTH ON SECTION
2.6(A) OF THE DISCLOSURE SCHEDULE AND (Y) PERMITTED LIENS WHICH SHALL NOT HAVE A
MATERIAL ADVERSE EFFECT, OR HAVE A VALID LICENSE, WITHOUT THE PAYMENT OF ANY
ROYALTY (EXCEPT WITH RESPECT TO OFF-THE-SHELF SOFTWARE THAT IS LICENSED BY THE
COMPANY OR A SUBSIDIARY) AND OTHERWISE ON COMMERCIALLY REASONABLE TERMS, TO, ALL
MATERIAL PROPRIETARY RIGHTS.  AS USED HEREIN, THE TERM “PROPRIETARY RIGHTS”
MEANS THE COMPANY’S OR THE SUBSIDIARIES’ PATENTS, TRADEMARKS, TRADE NAMES,
SERVICE MARKS, LOGOS, DESIGNS, FORMULATIONS, COPYRIGHTS, AND OTHER TRADE RIGHTS
AND ALL REGISTRATIONS AND APPLICATIONS THEREFOR, ALL KNOW-HOW, TRADE SECRETS,
TECHNOLOGY OR PROCESSES, RESEARCH AND DEVELOPMENT, ALL INTERNET DOMAIN
ADDRESSES, WEB SITES AND COMPUTER PROGRAMS, DATA BASES AND SOFTWARE
DOCUMENTATION AND ALL OTHER INTELLECTUAL PROPERTY OWNED, LICENSED OR OTHERWISE
USED BY THE COMPANY AND THE SUBSIDIARIES (OTHER THAN OFF-THE-SHELF SOFTWARE THAT
IS LICENSED BY THE COMPANY OR A SUBSIDIARY).  SET FORTH IN SECTION 2.9(A) OF THE
DISCLOSURE SCHEDULE IS A TRUE AND CORRECT LIST OF ALL PATENTS, TRADEMARKS, TRADE
NAMES, SERVICE MARKS, LOGOS, AND REGISTERED COPYRIGHTS, AS WELL AS A LIST OF ALL
MATERIAL PROPRIETARY SOFTWARE OWNED OR LICENSED BY THE COMPANY AND THE
SUBSIDIARIES.  SECTION 2.9(A) OF THE DISCLOSURE SCHEDULE ALSO INDICATES WHICH OF
SUCH ITEMS HAVE BEEN PATENTED OR REGISTERED OR ARE IN THE PROCESS OF APPLICATION
FOR THE SAME. THE COMPANY AND EACH SUBSIDIARY HAVE TAKEN ALL REASONABLE ACTIONS
TO PROTECT ITS RIGHTS IN MATERIAL PROPRIETARY RIGHTS OWNED BY IT. THE RIGHTS OF
THE COMPANY AND EACH SUBSIDIARY IN THE MATERIAL PROPRIETARY RIGHTS ARE VALID AND
ENFORCEABLE.  EXCEPT AS DISCLOSED IN SCHEDULE 2.9(A) OF THE DISCLOSURE SCHEDULE,
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY WRITTEN DEMAND, CLAIM,
NOTICE OR INQUIRY FROM ANY PERSON OR ENTITY IN RESPECT OF THE MATERIAL
PROPRIETARY RIGHTS WHICH CHALLENGES, THREATENS TO CHALLENGE OR INQUIRES AS TO
WHETHER THERE IS ANY BASIS TO CHALLENGE, THE VALIDITY OF, OR THE RIGHTS OF THE
COMPANY AND THE SUBSIDIARIES IN THE MATERIAL PROPRIETARY RIGHTS, AND THE COMPANY
HAS NO KNOWLEDGE OF ANY BASIS FOR ANY SUCH CHALLENGE.  TO THE COMPANY’S
KNOWLEDGE, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OR
INFRINGEMENT OF, AND HAS NOT VIOLATED OR INFRINGED, ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY OTHER PERSON OR ENTITY.  TO THE COMPANY’S KNOWLEDGE, EXCEPT AS SET
FORTH IN SECTION 2.9(A)

 

10

--------------------------------------------------------------------------------


 


OF THE DISCLOSURE SCHEDULE, NO THIRD PARTY IS INFRINGING ON THE RIGHTS OF THE
COMPANY AND THE SUBSIDIARIES IN AND TO THE MATERIAL PROPRIETARY RIGHTS. EXCEPT
ON AN ARM’S-LENGTH BASIS FOR VALUE AND OTHER COMMERCIALLY REASONABLE TERMS,
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS GRANTED ANY LICENSE WITH RESPECT TO
THE MATERIAL PROPRIETARY RIGHTS TO ANY PERSON OR ENTITY.


 


(B)                                 ALSO SET FORTH IN SECTION 2.9(B) OF THE
DISCLOSURE SCHEDULE IS A TRUE AND COMPLETE LIST OF ALL MATERIAL SOFTWARE
CURRENTLY LICENSED OR USED BY THE COMPANY AND THE SUBSIDIARIES IN OPERATING AND
MAINTAINING ITS BUSINESS, EXCLUDING ALL OFF-THE-SHELF OR SHRINK-WRAP LICENSED
SOFTWARE (COLLECTIVELY THE “COMPANY SOFTWARE”).  THE COMPANY AND THE
SUBSIDIARIES EITHER OWNS OR HAS VALID, ROYALTY FREE AND FULLY PAID LICENSES FOR
ALL OF THE COMPANY SOFTWARE.


 


(C)                                  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
AWARE THAT ANY OF ITS EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT (INCLUDING
LICENSES, COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT
TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY, THAT
WOULD INTERFERE WITH THEIR DUTIES TO THE COMPANY OR THAT WOULD CONFLICT WITH THE
COMPANY’S OR ANY SUBSIDIARIES’ BUSINESSES, AS PRESENTLY PROPOSED TO BE
CONDUCTED.  THE CURRENT AND FORMER EMPLOYEES AND CONSULTANTS OF THE COMPANY
DESCRIBED IN SECTION 2.9(C) OF THE DISCLOSURE SCHEDULE HAVE ENTERED INTO A VALID
AND BINDING WRITTEN AGREEMENTS WITH THE COMPANY SUFFICIENT TO VEST TITLE IN THE
COMPANY OF ALL PROPRIETARY RIGHTS CREATED BY SUCH EMPLOYEE IN THE SCOPE OF HIS
OR HER EMPLOYMENT WITH THE COMPANY.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
GENERALLY REQUIRES ANY OF ITS RESPECTIVE EMPLOYEES, OTHER THAN EMPLOYEES AND
CONSULTANTS IN THE INFORMATION TECHNOLOGY AREA, TO ENTER INTO A PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
AWARE THAT ANY OF ITS CURRENT OR FORMER OFFICERS OR CONSULTANTS ARE IN VIOLATION
THEREOF, AND THE COMPANY AND EACH SUBSIDIARY WILL USE ITS DILIGENT EFFORTS TO
PREVENT ANY SUCH VIOLATION.  NO EMPLOYEE, OFFICER OR CONSULTANT OF THE COMPANY
OR ANY SUBSIDIARY HAS EXCLUDED WORKS OR INVENTIONS MADE PRIOR TO HIS OR HER
EMPLOYMENT WITH THE COMPANY OR SUCH SUBSIDIARY FROM HIS OR HER ASSIGNMENT OF
INVENTIONS PURSUANT TO SUCH EMPLOYEE, OFFICER OR CONSULTANT’S PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
BELIEVES IT IS OR WILL BE NECESSARY TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR
PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES (OR PERSONS IT INTENDS TO HIRE)
MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY, EXCEPT FOR
INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN ASSIGNED TO
THE COMPANY OR SUCH SUBSIDIARY.  IF ANY PROPRIETARY RIGHTS HAVE BEEN CONCEIVED,
DEVELOPED OR CREATED BY ANY PERSON OR ENTITY ACTING AS AN INDEPENDENT
CONTRACTOR, THE COMPANY AND EACH SUBSIDIARY HAS IRREVOCABLY OBTAINED WORLDWIDE,
PERPETUAL (EXCEPT AS OTHERWISE PROVIDED UNDER ANY APPLICABLE LAWS) OWNERSHIP OF,
AND IS THE EXCLUSIVE OWNER OF, ALL SUCH PROPRIETARY RIGHTS BY OPERATION OF LAW
OR BY VALID ASSIGNMENT.


 


(D)                                 THE COMPANY AND EACH SUBSIDIARY TAKES
REASONABLE MEASURES TO PROTECT THE CONFIDENTIALITY OF THE PROPRIETARY RIGHTS,
INCLUDING REQUIRING EMPLOYEES AND INDEPENDENT CONTRACTORS HAVING ACCESS THERETO
TO EXECUTE WRITTEN NON-DISCLOSURE AGREEMENTS.  TO THE KNOWLEDGE OF THE COMPANY,
NO PROPRIETARY RIGHTS HAVE BEEN DISCLOSED OR AUTHORIZED TO BE DISCLOSED TO ANY
PERSON OR ENTITY, INCLUDING ANY EMPLOYEE, AGENT OR CONTRACTOR, OTHER THAN
PURSUANT TO A NON-DISCLOSURE AGREEMENT THAT ADEQUATELY PROTECTS THE PROPRIETARY
INTERESTS OF THE COMPANY AND THE SUBSIDIARIES IN AND TO SUCH PROPRIETARY
RIGHTS.  TO THE KNOWLEDGE OF THE COMPANY, NO PARTY TO ANY NON-DISCLOSURE
AGREEMENT RELATING TO THE PROPRIETARY RIGHTS IS IN BREACH THEREOF.

 

11

--------------------------------------------------------------------------------


 


(E)                                  NEITHER THE EXECUTION NOR DELIVERY OF THIS
AGREEMENT OR THE TRANSACTION DOCUMENTS, NOR THE CARRYING ON OF THE COMPANY’S
BUSINESS BY THE EMPLOYEES OF THE COMPANY, NOR THE CONDUCT OF THE COMPANY’S
BUSINESS AS PRESENTLY PROPOSED WILL, TO THE KNOWLEDGE OF THE COMPANY, CONFLICT
WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, ANY CONTRACT, COVENANT OR INSTRUMENT UNDER WHICH ANY
EMPLOYEE IS NOW OBLIGATED.


 


(F)                                    SECTION 2.9(F) OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST OF ALL LICENSE AND OTHER AGREEMENTS
RELATING TO THE MATERIAL PROPRIETARY RIGHTS.


 


2.10                           MATERIAL CONTRACTS.   (A)  SET FORTH IN SECTION
2.10(A) OF THE DISCLOSURE SCHEDULE IS A TRUE AND COMPLETE LIST OF ALL MATERIAL
VENDOR AND CUSTOMER AGREEMENTS, LICENSES, DISTRIBUTION AGREEMENTS,
CONFIDENTIALITY AGREEMENTS, AGREEMENTS PROHIBITING OR LIMITING THE ABILITY OF
THE COMPANY AND THE SUBSIDIARIES TO FREELY COMPLETE PURCHASE AND SALES ORDERS,
POWERS OF ATTORNEY, UNDERTAKINGS, COMMITMENTS, NOTES, LOAN AGREEMENTS,
INDENTURES, MORTGAGES, GUARANTEES, PLEDGES, INSTRUMENTS, LEASES, DECREES OR
OBLIGATIONS TO WHICH THE COMPANY AND ANY OF THE SUBSIDIARIES IS A PARTY AND
WHICH RELATE TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES OR AGREEMENTS
BY WHICH THE COMPANY AND THE SUBSIDIARIES ARE BOUND, INCLUDING, WITHOUT
LIMITATION, (I) ANY MATERIAL AGREEMENT WHICH REQUIRES FUTURE EXPENDITURES BY THE
COMPANY OR ANY SUBSIDIARY OR WHICH MIGHT RESULT IN PAYMENTS TO THE COMPANY OR
ANY SUBSIDIARY, (II) ANY MATERIAL PURCHASE OR TASK ORDER WHICH MIGHT RESULT IN
PAYMENTS TO THE COMPANY OR ANY SUBSIDIARY, (III) ANY EMPLOYMENT AND CONSULTING
AGREEMENTS, (IV) ANY MATERIAL AGREEMENT WITH ANY CURRENT OR FORMER SHAREHOLDER
(EXCEPT FOR THE TRANSACTION DOCUMENTS), OFFICER OR DIRECTOR OF THE COMPANY OR
ANY SUBSIDIARY, OR ANY “AFFILIATE” OR “ASSOCIATE” OF SUCH PERSONS (AS SUCH TERMS
ARE DEFINED IN THE RULES AND REGULATIONS PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”)), INCLUDING, WITHOUT LIMITATION, ANY
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES BY,
RENTAL OF REAL OR PERSONAL PROPERTY FROM, OR OTHERWISE REQUIRING PAYMENTS TO,
ANY SUCH PERSON OR ENTITY, (V) ANY AGREEMENT RELATING TO THE DEVELOPMENT,
MANUFACTURE, MARKETING OR DISTRIBUTION OF THE PRODUCTS OR SERVICES OF THE
COMPANY AND THE SUBSIDIARIES AND (VI) ANY OTHER AGREEMENT MATERIAL TO THE
BUSINESS OF THE COMPANY OR ANY SUBSIDIARY, REGARDLESS OF THE DOLLAR VALUE OF THE
AMOUNTS RECEIVABLE BY OR PAYMENT OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY
THEREUNDER (COLLECTIVELY, THE “MATERIAL CONTRACTS”).  THE SEC REPORTS (AS
HEREINAFTER DEFINED) INCLUDE ALL OF THE CURRENT ASSETS OF THE COMPANY AND ALL
FINANCING ARRANGEMENTS OF THE COMPANY RELATING TO CURRENT ASSETS OR CURRENT
LIABILITIES OF THE COMPANY.


 


(B)                                 ASSUMING THE DUE EXECUTION AND DELIVERY BY
THE OTHER PARTIES THERETO, EACH OF SUCH MATERIAL CONTRACTS IS AS OF THE DATE
HEREOF LEGAL, VALID AND BINDING, AND IN FULL FORCE AND EFFECT, AND ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT TO (I) LAWS OF GENERAL APPLICATION
RELATING TO BANKRUPTCY, INSOLVENCY, AND THE RELIEF OF DEBTORS, AND (II) RULES OF
LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE
REMEDIES.  THERE IS NO MATERIAL BREACH, VIOLATION OR DEFAULT BY THE COMPANY OR
ANY OF THE SUBSIDIARIES (OR ANY OTHER PARTY) UNDER ANY SUCH MATERIAL CONTRACT,
AND TO THE COMPANY’S KNOWLEDGE, NO EVENT (INCLUDING, WITHOUT LIMITATION, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) HAS OCCURRED WHICH, WITH NOTICE OR
LAPSE OF TIME OR BOTH, WOULD (A) CONSTITUTE A MATERIAL BREACH, VIOLATION OR
DEFAULT BY THE COMPANY OR ANY SUBSIDIARY (OR ANY OTHER PARTY) UNDER ANY SUCH
MATERIAL CONTRACT, OR (B) GIVE RISE TO ANY LIEN (OTHER THAN A PERMITTED LIEN) OR
RIGHT OF TERMINATION, MODIFICATION, CANCELLATION,

 

12

--------------------------------------------------------------------------------


 


PREPAYMENT, SUSPENSION, LIMITATION, REVOCATION OR ACCELERATION AGAINST THE
COMPANY OR ANY SUBSIDIARY UNDER ANY SUCH MATERIAL CONTRACT.  EXCEPT AS SET FORTH
IN SECTION 2.10(B) OF THE DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS AND, TO THE COMPANY’S KNOWLEDGE, NO OTHER PARTY TO ANY OF SUCH
MATERIAL CONTRACT IS IN ARREARS IN RESPECT OF THE PERFORMANCE OR SATISFACTION OF
ANY MATERIAL TERMS OR CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED UNDER
ANY OF SUCH MATERIAL CONTRACT, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
AND, TO THE COMPANY’S KNOWLEDGE, NO OTHER PARTY THERETO HAS GRANTED OR BEEN
GRANTED ANY MATERIAL WAIVER OR INDULGENCE UNDER ANY OF SUCH MATERIAL CONTRACT OR
REPUDIATED ANY PROVISION THEREOF.


 

2.11                           Absence of Undisclosed Liabilities.  Except as
set forth in Section 2.11 of the Disclosure Schedule, the Company does not have
any liabilities of any type, whether absolute or contingent to the Company’s
Knowledge.

 

2.12                           Absence of Conflicts.  The Company is not in
violation of or default under any provision of its Existing Certificate or
Existing Bylaws.  Except as set forth in Section 2.12 of the Disclosure
Schedule, the execution, delivery, and performance of, and compliance with the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, have not and will not:

 


(A)                                  VIOLATE, CONFLICT WITH OR RESULT IN A
BREACH OF ANY PROVISION OF OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN
THE TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN THE
CREATION OF ANY LIEN (OTHER THAN A PERMITTED LIEN) UPON ANY OF THE ASSETS,
PROPERTIES OR BUSINESS OF THE COMPANY AND THE SUBSIDIARIES UNDER, ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF (I) THE EXISTING CERTIFICATE OR THE EXISTING
BYLAWS, OR (II) ANY MATERIAL CONTRACT; OR


 


(B)                                 VIOLATE ANY JUDGMENT, RULING, ORDER, WRIT,
INJUNCTION, AWARD, DECREE, OR ANY LAW OR REGULATION OF ANY COURT OR FEDERAL,
STATE, COUNTY OR LOCAL GOVERNMENT OR ANY OTHER GOVERNMENTAL, REGULATORY OR
ADMINISTRATIVE AGENCY OR AUTHORITY WHICH IS APPLICABLE TO THE COMPANY OR ANY
SUBSIDIARY OR ANY OF THEIR ASSETS, PROPERTIES OR BUSINESSES, WHICH VIOLATION
WOULD HAVE A MATERIAL ADVERSE EFFECT.


 

2.13                           Litigation.  Except as set forth in Section 2.13
of the Disclosure Schedule, there is no action, claim, litigation, tax or
compliance audit, suit or proceeding, regulatory or administrative enforcement
action or governmental inquiry or investigation (including, without limitation,
a defective pricing investigation or claim or other proceeding in connection
with the Company’s contracts), pending, or, to the Company’s Knowledge, any
threat thereof, against the Company or any Subsidiary or any of their officers
or directors or the assets of the Company or any Subsidiary.  To the Company’s
Knowledge, there is no reason to believe that any of the foregoing may occur
which, in the aggregate, would have a Material Adverse Effect.  Neither the
Company nor any Subsidiary is subject to any outstanding judgment, order or
decree directed against the Company or any Subsidiary or any officer or director
of any thereof.  Except as set forth in Section 2.13 of the Disclosure Schedule,
there is no action, suit, proceeding or investigation into the possibility
thereof by the Company or any Subsidiary currently pending or that the Company
or any Subsidiary presently intends to initiate against a third party.

 

13

--------------------------------------------------------------------------------


 

2.14                           Consents.  No consent, approval, waiver or
authorization, or designation, declaration, notification, or filing with any
person or entity (governmental or private), on the part of the Company or any
Subsidiary is required in connection with the valid execution, delivery and
performance of the Transaction Documents, the offer, sale or issuance of the
Purchased Securities or the consummation of any other transaction contemplated
hereby or by the Purchased Shares or the Warrants (other than such notifications
or filings required under applicable federal or state securities laws, if any),
except for such consents, approvals, waivers, authorizations, designations,
declarations, notifications, or filings that will be received prior to or as of
the Initial Closing Date.

 

2.15                           Labor Relations; Employees.  Set forth in Section
2.15 of the Disclosure Schedule is a true and correct list of the employees of
the Company, which list provides, among other things, the name, title, job
description and salary information concerning each such employee, as well a true
and correct list of each employee who holds an H-1B “Specialty Occupation” Visa,
if any, all as of November 30, 2003.  Except as set forth in Section 2.15 of the
Disclosure Schedule, neither the Company nor any Subsidiary is delinquent in
payments with respect to any such employee, for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
the date hereof or amounts required to be reimbursed to any employee as of the
date hereof.  The Company and each Subsidiary is in compliance in all material
respects with all laws and orders relating to the employment of labor and
classification of persons as employees, including, without limitation, all such
laws and orders relating to wages, hours, discrimination, civil rights, safety
and the collection and payment of withholding and/or Social Security taxes and
similar taxes and the provision of employee benefits.  To the Company’s
Knowledge, no officer, division leader or other significant employee of the
Company or any Subsidiary has any current plans to terminate his employment with
the Company or such Subsidiary.  Except as set forth in Section 2.15 of the
Disclosure Schedule, to the Company’s Knowledge neither the Company nor any
Subsidiary employs members of any labor union.  Except for the employment
agreements listed on Section 2.15 of the Disclosure Schedule, no employee of the
Company or any Subsidiary has been granted the right to continued employment by
the Company or any such Subsidiary or to any material compensation following
termination of employment with the Company or any such Subsidiary.

 


2.16                           EMPLOYEE BENEFIT PLANS.   (A)  EXCEPT AS SET
FORTH IN SECTION 2.10 OR SECTION 2.16(A) OF THE DISCLOSURE SCHEDULE, THE COMPANY
AND THE SUBSIDIARIES HAVE NO EMPLOYMENT AGREEMENTS OR LABOR OR COLLECTIVE
BARGAINING AGREEMENTS AND THERE ARE NO EMPLOYEE BENEFIT OR COMPENSATION PLANS,
AGREEMENTS, ARRANGEMENTS OR COMMITMENTS (INCLUDING “EMPLOYEE BENEFIT PLANS,” AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)) MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY FOR ANY
EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OR WITH RESPECT TO WHICH THE COMPANY
OR ANY SUBSIDIARY HAS LIABILITY, OR MAKES OR HAS AN OBLIGATION TO MAKE
CONTRIBUTIONS (EACH A “COMPANY EMPLOYEE PLAN” AND TOGETHER THE “COMPANY EMPLOYEE
PLANS”).


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 2.16(B) OF
THE DISCLOSURE SCHEDULE, EACH COMPANY EMPLOYEE PLAN THAT IS AN EMPLOYEE WELFARE
BENEFIT PLAN AS DEFINED UNDER SECTION 3(L) OF ERISA IS FUNDED THROUGH AN
INSURANCE COMPANY CONTRACT.  EXCEPT AS SET FORTH IN SECTION 2.15(B) OF THE
DISCLOSURE SCHEDULE, EACH COMPANY EMPLOYEE PLAN BY ITS TERMS AND OPERATION IS

 

14

--------------------------------------------------------------------------------


 


IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS AND ALL REQUIRED
FILINGS, IF ANY, WITH RESPECT TO SUCH COMPANY EMPLOYEE PLAN HAS BEEN MADE. 
EXCEPT AS SET FORTH IN SECTION 2.15(B) OF THE DISCLOSURE SCHEDULE, NEITHER THE
COMPANY NOR ANY ENTITY THAT IS OR WAS AT ANY TIME TREATED AS A SINGLE EMPLOYER
WITH THE COMPANY UNDER SECTION 414(B), (C), (M) OR (O) OF THE CODE HAS AT ANY
TIME MAINTAINED, CONTRIBUTED TO OR BEEN REQUIRED TO CONTRIBUTE TO OR HAS ANY
LIABILITY WITH RESPECT TO, ANY PLAN SUBJECT TO TITLE IV OF ERISA (INCLUDING,
WITHOUT LIMITATION, ANY MULTIEMPLOYER PLAN). EXCEPT AS SET FORTH IN SECTION
2.16(B) OF THE DISCLOSURE SCHEDULE, THE EVENTS CONTEMPLATED BY THIS AGREEMENT
(EITHER ALONE OR TOGETHER WITH ANY OTHER EVENT) WILL NOT (I) ENTITLE ANY
EMPLOYEES TO SEVERANCE PAY, UNEMPLOYMENT COMPENSATION, OR OTHER SIMILAR PAYMENTS
UNDER ANY COMPANY EMPLOYEE PLAN OR LAW, (II) ACCELERATE THE TIME OF PAYMENT OR
VESTING OR INCREASE THE AMOUNT OF BENEFITS DUE UNDER ANY COMPANY EMPLOYEE PLAN
OR COMPENSATION TO ANY EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OR (III)
RESULT IN ANY PAYMENTS (INCLUDING PARACHUTE PAYMENTS) UNDER ANY COMPANY EMPLOYEE
PLAN OR LAW BECOMING DUE TO ANY EMPLOYEE.


 

2.17                           Tax Returns, Payments and Elections.  The Company
and each Subsidiary has filed all tax returns and reports (including information
returns and reports) as required by law except to the extent that the failure to
so file did not and does not have a Material Adverse Effect.  These returns and
reports are true and correct in all material respects.  The Company and each
Subsidiary has paid or made provision for payment of all taxes and other
assessments shown as due on such returns.  The provision for taxes of the
Company and the Subsidiaries as shown in the Financial Statements (as
hereinafter defined) is adequate in all material respects for all taxes,
assessments and governmental charges due or accrued as of the date thereof with
respect to its business, properties and operations.  Neither the Company nor any
Subsidiary has elected pursuant to the Internal Revenue Code of 1986, as amended
(the “Code”), to be treated as a Subchapter S corporation pursuant to Section
1362(a) or a collapsible corporation pursuant to Section 341(f) of the Code, nor
has the Company or any Subsidiary made any other elections pursuant to the Code
(other than elections that relate solely to methods of accounting, depreciation
or amortization) that would have a Material Adverse Effect.  Neither the Company
nor any Subsidiary has had any tax deficiency proposed or assessed against it by
the Internal Revenue Service or any other foreign, federal, state or local
taxing authority and none have been asserted in writing or, to the Company’s
Knowledge, threatened at any time for additional taxes.  Neither the Company nor
any Subsidiary has executed any waiver of any statute of limitations on the
assessment or collection of any tax or governmental charge and none of the
foreign, federal, state or local income or franchise tax or sales or use tax
returns have ever been audited by governmental authorities.  Since the date of
the Financial Statements, neither the Company nor any Subsidiary has incurred
any taxes, assessments or governmental charges other than in the ordinary course
of business.  The Company and each Subsidiary has withheld or collected from
each payment made to each of its respective employees, the amount of all taxes
(including, but not limited to, federal income taxes, Federal Insurance
Contribution Act taxes and Federal Unemployment Tax Act taxes) and foreign taxes
required to be withheld or collected therefrom, and has paid the same to the
proper tax receiving officers or authorized depositories.

 

2.18                           Brokers or Finders.  Except as set forth in
Section 2.18 of the Disclosure Schedule, neither the Company nor any Subsidiary
has incurred, or will incur, directly or indirectly, as a result of any action
taken by the Company or any Subsidiary, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this

 

15

--------------------------------------------------------------------------------


 

Agreement or the issuance of the Purchased Securities or any transaction
contemplated hereby or thereby.  The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company, any Subsidiary or
any of their respective officers, employees or representatives is responsible.

 

2.19                           Offering Exemption.  Assuming the truth and
accuracy of the representations and warranties contained in Section 3, the offer
and sale of the Purchased Securities as contemplated hereby and the issuance and
delivery to the Purchasers of the Purchased Securities and, if applicable, the
Conversion Shares, are exempt from registration under the Securities Act, and
will be registered or qualified (or exempt from registration or qualification)
under applicable state securities and “blue sky” laws, as currently in effect.

 


2.20                           ENVIRONMENTAL MATTERS.   (A)  THE COMPANY AND
EACH SUBSIDIARY COMPLIES AND HAS AT ALL TIMES COMPLIED WITH ALL FEDERAL, STATE
AND LOCAL LAWS, JUDGMENTS, DECREES, ORDERS, CONSENT AGREEMENTS, AUTHORIZATIONS,
PERMITS, LICENSES, RULES, REGULATIONS, COMMON OR DECISION LAW (INCLUDING,
WITHOUT LIMITATION, PRINCIPLES OF NEGLIGENCE AND STRICT LIABILITY) RELATING TO
THE PROTECTION, INVESTIGATION OR RESTORATION OF THE ENVIRONMENT (INCLUDING,
WITHOUT LIMITATION, NATURAL RESOURCES) OR THE HEALTH OR SAFETY MATTERS OF HUMANS
AND OTHER LIVING ORGANISMS, INCLUDING THE RESOURCE CONSERVATION AND RECOVERY
ACT, AS AMENDED, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980, AS AMENDED, THE SUPERFUND AMENDMENTS AND REAUTHORIZATION
ACT OF 1986, AS AMENDED, THE FEDERAL CLEAN WATER ACT, AS AMENDED, THE FEDERAL
CLEAN AIR ACT, AS AMENDED, THE TOXIC SUBSTANCES CONTROL ACT, OR ANY STATE AND
LOCAL ANALOGUE (HEREINAFTER “ENVIRONMENTAL LAWS”), EXCEPT WHERE THE FAILURE TO
COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 2.20(B) OF
THE DISCLOSURE SCHEDULE, (I) THE COMPANY HAS NO KNOWLEDGE OF ANY CLAIM, AND HAS
NOT RECEIVED NOTICE OF A WRITTEN COMPLAINT, ORDER, DIRECTIVE, CLAIM, REQUEST FOR
INFORMATION OR CITATION, AND TO THE COMPANY’S KNOWLEDGE NO PROCEEDING HAS BEEN
INSTITUTED RAISING A CLAIM AGAINST THE COMPANY OR ANY SUBSIDIARY OR ANY
PREDECESSOR OR ANY OF THEIR RESPECTIVE REAL PROPERTIES NOW OR FORMERLY OWNED,
LEASED OR OPERATED OR OTHER ASSETS INDICATING OR ALLEGING ANY DAMAGE TO THE
ENVIRONMENT OR ANY LIABILITY OR OBLIGATION UNDER OR VIOLATION OF ANY
ENVIRONMENTAL LAW AND (II) NEITHER THE COMPANY NOR ANY SUBSIDIARY IS SUBJECT TO
ANY ORDER, DECREE, INJUNCTION OR OTHER DIRECTIVE OF ANY GOVERNMENTAL AUTHORITY.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 2.20(C) OF
THE DISCLOSURE SCHEDULE, (I) NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS USED
AND, TO THE COMPANY’S KNOWLEDGE, NO OTHER PERSON HAS USED ANY PORTION OF ANY
PROPERTY CURRENTLY OR PREVIOUSLY OWNED, OPERATED OR LEASED BY THE COMPANY OR ANY
SUBSIDIARY FOR THE GENERATION, HANDLING, PROCESSING, TREATMENT, STORAGE OR
DISPOSAL OF HAZARDOUS MATERIALS EXCEPT IN ACCORDANCE WITH APPLICABLE
ENVIRONMENTAL LAWS; (II) NEITHER THE COMPANY NOR ANY SUBSIDIARY OWNS OR OPERATES
ANY UNDERGROUND TANK OR OTHER UNDERGROUND STORAGE RECEPTACLE FOR HAZARDOUS
MATERIALS, ANY ASBESTOS-CONTAINING MATERIALS OR POLYCHLORINATED BIPHENYLS, AND,
TO THE COMPANY’S KNOWLEDGE, NO UNDERGROUND TANK OR OTHER UNDERGROUND STORAGE
RECEPTACLE FOR HAZARDOUS MATERIALS, ASBESTOS-CONTAINING MATERIALS OR
POLYCHLORINATED BIPHENYLS ARE LOCATED ON ANY PORTION OF ANY PROPERTY CURRENTLY
OWNED, OPERATED OR LEASED BY THE COMPANY OR ANY SUBSIDIARY AND (III) TO THE
COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS CAUSED OR
SUFFERED TO OCCUR ANY RELEASES OR THREATENED

 

16

--------------------------------------------------------------------------------


 


RELEASES OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY
PROPERTY CURRENTLY OR PREVIOUSLY OWNED, OPERATED OR LEASED BY THE COMPANY OR ANY
SUBSIDIARY.


 


(D)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT IS NOT SUBJECT TO ANY ENVIRONMENTAL LAWS WHICH CONDITION,
RESTRICT OR PROHIBIT THE SALE, LEASE OR OTHER TRANSFER OF PROPERTY OR
OPERATIONS, INCLUDING ANY SO-CALLED “ENVIRONMENTAL CLEANUP RESPONSIBILITY ACTS”
OR REQUIREMENTS FOR THE TRANSFER OF PERMITS, APPROVALS, OR LICENSES.  TO THE
COMPANY’S KNOWLEDGE, THERE HAVE BEEN NO ENVIRONMENTALLY RELATED AUDITS, STUDIES,
REPORTS, ANALYSES (INCLUDING SOIL AND GROUNDWATER ANALYSES), OR INVESTIGATIONS
OF ANY KIND PERFORMED WITH RESPECT TO THE CURRENTLY OR PREVIOUSLY OWNED, LEASED,
OR OPERATED PROPERTIES OF THE COMPANY OR ANY SUBSIDIARY.


 

2.21                           Offering of Purchased Shares and Warrants.  No
form of general solicitation or general advertising was used by the Company or
any of its agents or representatives in connection with the offer and sale of
the Purchased Securities.  Neither the Company nor, to the Company’s Knowledge,
any agent acting on the Company’s behalf has, directly or indirectly, offered
the Purchased Securities of the Company for sale to or solicited any offers to
buy the Purchased Securities of the Company from, or otherwise approached or
negotiated with respect thereto with any other potential purchaser.

 


2.22                           SEC REPORTS; DISCLOSURE.   (A) THE COMPANY HAS
FILED ALL REQUIRED FORMS, REPORTS AND DOCUMENTS WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) SINCE APRIL 1, 2000, EACH OF WHICH HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED (THE “33 ACT”) AND THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “34 ACT”), AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER,
EACH AS IN EFFECT ON THE DATE SUCH FORMS, REPORTS AND DOCUMENTS WERE FILED.  THE
COMPANY HAS HERETOFORE DELIVERED TO THE PURCHASERS, IN THE FORM FILED WITH THE
SEC (INCLUDING ANY AMENDMENTS THERETO) (I) ITS ANNUAL REPORT ON FORM 10-K FOR
THE YEARS ENDED MARCH 31, 2003, 2002 AND 2001, (II) ALL DEFINITIVE PROXY
STATEMENTS RELATING TO THE COMPANY’S MEETING OF SHAREHOLDERS (WHETHER ANNUAL OR
SPECIAL) HELD SINCE APRIL 1, 2001 AND (III) ALL OTHER REPORTS OR REGISTRATION
STATEMENTS FILED BY THE COMPANY WITH THE SEC SINCE APRIL 1, 2003 (THE ITEMS IN
CLAUSES (I), (II) AND (III) COLLECTIVELY, THE “SEC REPORTS”).


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 2.22(B) OF
THE DISCLOSURE SCHEDULE, NONE OF (A) THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE DISCLOSURE SCHEDULE AND THE SCHEDULES AND EXHIBITS ATTACHED
HERETO), (B) ANY OTHER TRANSACTION DOCUMENTS, OR (C) THE SEC REPORTS CONTAINS
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING.  THERE IS NO FACT
WHICH, TO THE KNOWLEDGE OF THE COMPANY, HAS NOT BEEN DISCLOSED TO THE
PURCHASERS, WHICH COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF THE COMPANY AND EACH SUBSIDIARY TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.


 


(C)                                  EXCEPT AS DISCLOSED IN THE SEC REPORTS,
SINCE APRIL 1, 2003, THERE HAS NOT BEEN ANY CHANGE, OR ANY APPLICATION OR ANY
REQUEST FOR ANY CHANGE, BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN ACCOUNTING
PRINCIPLES, METHODS OR POLICIES FOR FINANCIAL ACCOUNTING OR TAX PURPOSES.

 

17

--------------------------------------------------------------------------------


 


(D)                                 EXCEPT AS SET FORTH IN SECTION 2.22(D) OF
THE DISCLOSURE SCHEDULE, THE COMPANY IS NOT AWARE OF ANY CORRESPONDENCE (OTHER
THAN ROUTINE COMMUNICATIONS), ACTION OR PROPOSED OR THREATENED ACTION BY THE SEC
OR NASDAQ WITH REGARD TO THE COMPANY.


 

2.23                           Financial Statements.  The Company has delivered
to each Purchaser the audited financial statements of the Company and its
Subsidiaries as at and for the years ended March 31, 2003, 2002 and 2001 and
unaudited financial statements as at and for the fiscal quarters ended June 30
and September 30, 2003 (the “Financial Statements”).  The Company has delivered
to each Purchaser the monthly financial statements of the Company and its
Subsidiaries for the months ended October 31, 2003 and November 30, 2003 in the
form prepared by the Company.  Except as set forth on Schedule 2.23 of the
Disclosure Schedule, the Financial Statements have been prepared in accordance
with GAAP and fairly present the financial condition and operating results of
the Company and its Subsidiaries as of the date, and for the period, indicated
therein, except that the unaudited financial statements as at and for the fiscal
quarters ended June 30 and September 30, 2003 and the months ended October 31,
2003 and November 30, 2003 are subject to normal year-end adjustments and do not
contain all notes required under GAAP.  Except as set forth in the Financial
Statements, the Company and its Subsidiaries have no liabilities, obligations or
commitments of any nature (whether accrued, absolute, contingent, unliquidated
or otherwise, due or to become due and regardless of when addressed), which are
required to be included in the Financial Statements in accordance with GAAP
other than (a) liabilities that are listed on Section 2.23 of the Disclosure
Schedule, (b) liabilities that have arisen in the ordinary course of business
since November 30, 2003 and have not had and could not reasonably be expected to
have a Material Adverse Effect and (c) obligations to perform after the date
hereof any contracts or agreement which have been disclosed on Section 2.10 of
the Disclosure Schedule or which are not required to be disclosed Section 2.10
of the Disclosure Schedule because such contracts and agreements do not meet the
disclosure thresholds under Section 2.10 of the Disclosure Schedule. Except as
disclosed in the Financial Statements, neither the Company nor any Subsidiary is
a direct or indirect guarantor or indemnitor of any indebtedness of any other
person or entity.

 

2.24                           Changes.    Except as expressly contemplated by
the Transaction Documents or as set forth in Section 2.24 of the Disclosure
Schedule or as disclosed in the SEC Reports, since March 31, 2003 there has not
been:

 


(A)                                  ANY CHANGE IN THE ASSETS, LIABILITIES,
FINANCIAL CONDITION OR OPERATING RESULTS OF THE COMPANY OR ANY SUBSIDIARY FROM
THAT REFLECTED IN THE FINANCIAL STATEMENTS, EXCEPT CHANGES IN THE ORDINARY
COURSE OF BUSINESS THAT HAVE NOT CREATED, IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT,


 


(B)                                 ANY INTENTIONAL WAIVER OR CANCELLATION OF
ANY MATERIAL RIGHT OF THE COMPANY OR ANY SUBSIDIARY, OR THE CANCELLATION OF ANY
MATERIAL DEBT OR CLAIM HELD BY THE COMPANY OR ANY SUBSIDIARY,


 


(C)                                  ANY PAYMENT, DISCHARGE OR SATISFACTION OF
ANY MATERIAL CLAIM, LIABILITY OR OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS,

 

18

--------------------------------------------------------------------------------


 


(D)                                 ANY LIEN (OTHER THAN PERMITTED LIENS) UPON
THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY THAT WOULD BE PROHIBITED BY THE
TERMS OF THE RESTATED CERTIFICATE IF IT WERE TO ARISE AFTER THE CLOSING DATE,


 


(E)                                  ANY DECLARATION OR PAYMENT OF DIVIDENDS ON,
OR OTHER DISTRIBUTION WITH RESPECT TO, OR ANY DIRECT OR INDIRECT REDEMPTION OR
ACQUISITION OF, ANY SECURITIES OF THE COMPANY OR ANY SUBSIDIARY OTHER THAN THE
PURCHASED SECURITIES,


 


(F)                                    ANY SALE, ASSIGNMENT OR TRANSFER OF ANY
MATERIAL, TANGIBLE OR INTANGIBLE ASSETS OF THE COMPANY OR ANY SUBSIDIARY EXCEPT
IN THE ORDINARY COURSE OF BUSINESS,


 


(G)                                 ANY LOAN BY THE COMPANY OR ANY SUBSIDIARY TO
ANY OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT OR SHAREHOLDER OF THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN ADVANCES TO SUCH PERSONS IN THE CASE OF TRAVEL,
ENTERTAINMENT OR OTHER SIMILAR ADVANCES IN THE ORDINARY COURSE OF BUSINESS),


 


(H)                                 ANY MATERIAL INCREASE, DIRECT OR INDIRECT,
IN THE COMPENSATION PAID OR PAYABLE TO ANY OFFICER OR DIRECTOR OF THE COMPANY OR
ANY SUBSIDIARY OR, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, TO ANY OTHER
EMPLOYEE, CONSULTANT OR AGENT OF THE COMPANY OR ANY SUBSIDIARY,


 


(I)                                     ANY MATERIAL CHANGE IN THE ACCOUNTING
METHODS, PRACTICES OR POLICIES OF THE COMPANY OR ANY SUBSIDIARY,


 


(J)                                     ANY INDEBTEDNESS INCURRED FOR BORROWED
MONEY BY THE COMPANY OR ANY SUBSIDIARY OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS,


 


(K)                                  ANY MATERIAL ADVERSE CHANGE IN THE MANNER
OF BUSINESS OR OPERATIONS OF THE COMPANY OR ANY SUBSIDIARY (INCLUDING, WITHOUT
LIMITATION, ANY ACCELERATIONS OR DEFERRAL OF THE PAYMENT OF ANY MATERIAL
ACCOUNTS PAYABLE OR OTHER CURRENT, MATERIAL LIABILITIES OR DEFERRAL OF THE
COLLECTION OF ANY MATERIAL ACCOUNTS OR NOTES RECEIVABLE),


 


(L)                                     ANY CAPITAL EXPENDITURES OR COMMITMENTS
THEREFOR BY THE COMPANY OR ANY SUBSIDIARY THAT AGGREGATE IN EXCESS OF $25,000
FOR ANY TWELVE-MONTH PERIOD,


 


(M)                               ANY ISSUANCE OF ANY STOCK, BONDS OR OTHER
SECURITIES OF THE COMPANY OR ANY SUBSIDIARY,


 


(N)                                 ANY AMENDMENT TO THE EXISTING CERTIFICATE,
EXISTING BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY
AMENDMENT OF THE ORGANIZATIONAL OR FORMATION DOCUMENTS OF ANY SUBSIDIARY, OTHER
THAN THE RESTATED CERTIFICATE AND RESTATED BYLAWS, OR


 


(O)                                 EXCEPT FOR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, ANY AGREEMENT OR COMMITMENT (CONTINGENT OR OTHERWISE) BY THE
COMPANY OR ANY SUBSIDIARY TO DO ANY OF THE FOREGOING.


 


2.25                           EXISTING REGISTRATION RIGHTS.  EXCEPT AS SET
FORTH IN SECTION 2.25 OF THE DISCLOSURE SCHEDULE THE COMPANY HAS NOT GRANTED OR
AGREED TO GRANT RIGHTS TO REQUIRE THE

 

19

--------------------------------------------------------------------------------


 


REGISTRATION OF THE COMPANY’S EQUITY SECURITIES UNDER THE SECURITIES ACT,
INCLUDING PIGGYBACK RIGHTS, TO ANY PERSON OR ENTITY.


 

2.26                           Suppliers and Customers.  Except as set forth in
Section 2.26 of the Disclosure Schedule, since the date of the Company’s most
recent audited financial statements, none of the Company’s or any Subsidiaries’
suppliers, vendors, or customers has:  (i) terminated or cancelled a Material
Contract or material business relationship; (ii) threatened in writing to
terminate or cancel a Material Contract or material business relationship; (iii)
expressed dissatisfaction in writing with the performance of the Company or any
Subsidiary with respect to a Material Contract or material business
relationship; or (iv) demanded in writing any material modification, termination
or limitation of a Material Contract or material business relationship with the
Company or any Subsidiary (excluding any contracts or business relationship
which, if so terminated, cancelled, modified or limited, would not result in a
Material Adverse Effect), nor does the Company have Knowledge that any of the
events described in clauses (i) — (iv), whether in writing or otherwise, will
occur after the Closing Date.  Set forth in Section 2.26 of the Disclosure
Schedule is a list describing the sales derived from each of the Company’s major
customers for the period of April 1, 2003 through December 31, 2003 (determined
by amount of revenue) and such list is true and correct in all material
respects.

 

2.27                           Foreign Corrupt Practices Act.  Neither the
Company, any Subsidiary nor, to the Company’s Knowledge after reasonable inquiry
by each of the individuals referred to in the definition of the term “Knowledge”
in Section 8, any employee of the Company or any Subsidiary has violated the
United States Foreign Corrupt Practices Act, as amended, in any material
respect.  To the Company’s Knowledge, no shareholder, director, officer,
employee or agent of the Company or of a Subsidiary has, directly or indirectly,
made or agreed to make, any unlawful or illegal payment, gift or political
contribution to, or taken any other unlawful or illegal action, for the benefit
of any customer, supplier, governmental employee or other Person who is or may
be in a position to assist or hinder the business of the Company or a
Subsidiary.

 

2.28                           Work in Progress.  Section 2.28 of the Disclosure
Schedule contains a complete list of all contracts on which the Company and its
Subsidiaries are currently working or which have not been completed, the
customer for whom the work is being performed, and the amount and basis for
payment and the status of the contract and the work being performed
thereunder.   Except as set forth in Section 2.28 of the Disclosure Schedule,
there is currently no material work being performed for which there is no
written agreement or purchase order signed by the customer.

 

2.29                           Warranty and Related Matters.  Section 2.29 of
the Disclosure Schedule sets forth a complete list of all outstanding product
and service warranties and guarantees on any of the products or services that
the Company or its Subsidiaries distributes, services, markets or sells for
itself, a customer or a third party (each such product or service shall be
referred to herein as a “Company Product”). There are no existing or, to the
Company’s Knowledge, threatened in writing, product liability, warranty or other
similar claims against the Company or any of its Subsidiaries alleging that any
Company Product is defective or fails to meet any product or services warranties
except as set forth in Section 2.29 of the Disclosure Schedule.

 

20

--------------------------------------------------------------------------------


 

2.30                           No Discussions of Dispositions.  Except as set
forth in Section 2.30 of the Disclosure Schedule, Company has not entered into
discussions of any nature with any potential third party purchaser of the
Company or broker therefor with respect to a proposed merger, acquisition or
sale of all or substantially all of the assets of the Company (a “Disposition”)
during the period of three months immediately prior to the date hereof.

 

3.                                       Representations and Warranties of the
Purchasers.  Each Purchaser hereby represents and warrants that:

 

3.1                                 Organization and Qualification.  Each
Purchaser is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization and its Agreement of
Limited Partnership to carry on its business as it is now being conducted or
proposed to be conducted.

 

3.2                                 Power and Authority.  Each Purchaser has all
requisite power and authority as a limited partnership to execute and deliver
the Transaction Documents to which it is a party, to purchase the Purchased
Securities from the Company hereunder, and to carry out and perform its
obligations under the terms of the Transaction Documents.

 

3.3                                 Authorization.  The execution, delivery and
performance by such Purchaser of the Transaction Documents to which it is a
party, and the performance of all of the obligations of such Purchaser under
each of such Transaction Documents have been duly and validly authorized, and no
other action, approval or authorization is required on the part of such
Purchaser or any Person by Law or otherwise in order to make the Transaction
Documents the valid, binding and enforceable obligations (subject to (i) laws of
general application relating to bankruptcy, insolvency, and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive
relief, or other equitable remedies) of such Purchaser that is a party thereto. 
Each of the Transaction Documents, when executed and delivered by such Purchaser
that is a party thereto, will constitute a valid and legally binding obligation
of such Purchaser that is a party thereto, enforceable against such Purchaser
that is a party thereto in accordance with its terms subject to: (i) laws of
general application relating to bankruptcy, insolvency, and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive
relief, or other equitable remedies.

 

3.4                                 Purchase Entirely for Own Account.  The
Purchased Securities and the Conversion Shares (collectively, the “New
Securities”) will be acquired for investment for such Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof.  Such Purchaser’s principal office is located in the State of
Connecticut for purposes of state securities laws.  Such Purchaser is aware that
the Company is issuing the New Securities pursuant to Section 4(2) of the
Securities Act and Regulation D promulgated thereunder without complying with
the registration provisions of the Securities Act or other applicable federal or
state securities laws.  Such Purchaser is also aware that the Company is relying
upon, among other things, the representations and warranties of the Purchasers
contained in this Agreement for purposes of complying with Regulation D.

 

3.5                                 Disclosure of Information.  Such Purchaser
has received and carefully reviewed all the information it considers necessary
or appropriate for deciding whether to

 

21

--------------------------------------------------------------------------------


 

purchase the New Securities.  Such Purchaser further represents that the Company
has made available to such Purchaser, at a reasonable time prior to the date of
this Agreement, an opportunity to (a) ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the New Securities
and the business, properties and financial condition of the Company, all of
which questions (if any) have been answered to the reasonable satisfaction of
such Purchaser, and (b) obtain additional information, all of which was
furnished by the Company to the reasonable satisfaction of such Purchaser.  The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of the Purchasers to
rely thereon.

 

3.6                                 Investment Experience.  Such Purchaser
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in investing in companies
similar to the Company and in financial or business matters such that it is
capable of evaluating the merits and risks of the investment in the New
Securities.  Such Purchaser has made the determination to enter into this
Agreement and the other agreements contemplated hereby and to acquire the New
Securities based upon its own independent evaluation and assessment of the value
of the Company and its present and prospective business prospects.

 

3.7                                 Accredited Investor.  Such Purchaser is an
“accredited investor” within the meaning of SEC Rule 501 of Regulation D, as
presently in effect.

 

3.8                                 Restricted Securities; Legends.  Such
Purchaser recognizes that the New Securities will not be registered under the
Securities Act or other applicable federal or state securities laws.  Such
Purchaser understands that the New Securities it is purchasing are characterized
as “restricted securities” under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering.  Such Purchaser acknowledges that it may not to sell or transfer the
New Securities unless such New Securities are registered under the Securities
Act and under any other applicable securities laws and that certificates
evidencing the New Securities will bear the following legend or similar legend:

 

THIS SECURITY HAS AND THE SHARES OF STOCK WHICH MAY BE PURCHASED PURSUANT TO THE
EXERCISE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.

 

3.9                                 No General Solicitation.  Such Purchaser
acknowledges that the New Securities were not offered to such Purchaser means
of: (a) any advertisement, article, notice or other communication published in
any newspaper, magazine or similar medium, or broadcast over television or
radio, or (b) any other form of general solicitation or advertising.

 

22

--------------------------------------------------------------------------------


 

3.10                           Absence of Conflicts.  Such Purchaser’s
execution, delivery, and performance of, and compliance with the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, have not and will not:

 


(A)                                  VIOLATE, CONFLICT WITH OR RESULT IN A
BREACH OF ANY PROVISION OF OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN
THE TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN THE
CREATION OF ANY LIEN UPON ANY OF THE ASSETS, PROPERTIES OR BUSINESS OF SUCH
PURCHASER UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF (I) ITS
CERTIFICATE/ARTICLES OF FORMATION OR ORGANIZATION OR ANY OF ITS OTHER FORMATION
OR ORGANIZATIONAL DOCUMENTS, OR (II) ANY MATERIAL CONTRACT TO WHICH IT IS A
PARTY; OR


 


(B)                                 VIOLATE ANY JUDGMENT, RULING, ORDER, WRIT,
INJUNCTION, AWARD, DECREE, OR ANY LAW OR REGULATION OF ANY COURT OR FEDERAL,
STATE, COUNTY OR LOCAL GOVERNMENT OR ANY OTHER GOVERNMENTAL, REGULATORY OR
ADMINISTRATIVE AGENCY OR AUTHORITY WHICH IS APPLICABLE TO SUCH PURCHASER OR ANY
OF ITS ASSETS, PROPERTIES OR BUSINESSES, WHICH VIOLATION WOULD HAVE A MATERIAL
ADVERSE EFFECT.


 

3.11                           Brokers or Finders.  Such Purchaser has not
incurred, nor will it incur, directly or indirectly, as a result of any action
taken by such Purchaser, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
issuance of the New Securities or any transaction contemplated hereby or
thereby.  Such Purchaser agrees to indemnify and hold harmless the Company and
each Subsidiary from any liability for any commission or compensation in the
nature of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which such Purchaser, or any of its
respective officers, employees or representatives is responsible.

 

4.                                       Conditions of the Parties.

 

4.1                                 Conditions of Purchasers’ Obligations at any
Closing.  The obligations of each Purchaser under Section 1 of this Agreement
are subject to the satisfaction by the Company on or before any Closing of each
of the following conditions:

 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN SECTION 2 SHALL BE
TRUE AND CORRECT ON AND AS OF SUCH CLOSING WITH THE SAME FORCE AND EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE
OF SUCH CLOSING EXCEPT AS A RESULT OF EVENTS AND CHANGES THERETO THAT DO NOT
RESULT IN A MATERIAL ADVERSE EFFECT (EXCEPT WHERE SUCH REPRESENTATION IS MADE AS
OF A SPECIFIC DATE, IT SHALL BE TRUE AND CORRECT AS OF SUCH DATE EXCEPT AS A
RESULT OF EVENTS AND CHANGES THERETO THAT DO NOT RESULT IN A MATERIAL ADVERSE
EFFECT).


 


(B)                                 PERFORMANCE.  THE COMPANY SHALL HAVE
PERFORMED AND COMPLIED WITH ALL CONDITIONS CONTAINED IN THIS AGREEMENT THAT ARE
REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE SUCH CLOSING.


 


(C)                                  NO MATERIAL ADVERSE EFFECT; COMPLIANCE
CERTIFICATE.  NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED BETWEEN THE DATE
HEREOF AND SUCH CLOSING DATE AND THE PRESIDENT AND/OR CHIEF EXECUTIVE OFFICER OF
THE COMPANY SHALL DELIVER TO EACH PURCHASER AT EACH

 

23

--------------------------------------------------------------------------------


 


SUCH CLOSING A CERTIFICATE STATING THAT THE CONDITIONS SPECIFIED IN SECTIONS
4.1(A) AND (B) HAVE BEEN FULFILLED AND STATING THAT NO MATERIAL ADVERSE EFFECT
HAS OCCURRED BETWEEN THE DATE HEREOF AND SUCH CLOSING DATE.


 


(D)                                 CONSENTS AND APPROVALS.  ALL AUTHORIZATIONS,
APPROVALS, PERMITS, OR CONSENTS, IF ANY, OF ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY OF THE UNITED STATES OR OF ANY STATE OR ANY CREDITOR OF THE
COMPANY OR ANY OTHER PERSON (INCLUDING THE CONSENT OF THE COMPANY’S SHAREHOLDERS
AND ANY AUTHORIZATIONS, CONSENTS, APPROVALS OR PERMITS OF THE NASDAQ) THAT ARE
REQUIRED IN CONNECTION WITH THE LAWFUL ISSUANCE AND SALE OF THE PURCHASED
SECURITIES PURSUANT TO THIS AGREEMENT SHALL BE DULY OBTAINED AND EFFECTIVE AS OF
EACH SUCH CLOSING AND THE PURCHASE AND PAYMENT OF THE PURCHASED SECURITIES TO BE
PURCHASED BY THE PURCHASERS AT EACH SUCH CLOSING ON THE TERMS AND CONDITIONS AS
PROVIDED HEREIN SHALL NOT VIOLATE ANY APPLICABLE LAW.


 


(E)                                  WARRANTS.  THE COMPANY SHALL DELIVER TO
EACH PURCHASER ITS WARRANTS THAT ARE BEING ISSUED AND SOLD TO SUCH PURCHASERS ON
SUCH CLOSING DATE.


 


(F)                                    CERTIFICATES.  THE COMPANY SHALL DELIVER
TO EACH PURCHASER A CERTIFICATE REPRESENTING THE PURCHASED SHARES THAT ARE BEING
ISSUED AND SOLD TO SUCH PURCHASER ON SUCH CLOSING DATE.


 


(G)                                 GOOD STANDING; QUALIFICATION TO DO
BUSINESS.  THE COMPANY SHALL HAVE DELIVERED TO THE PURCHASERS A CERTIFICATE OF
GOOD STANDING FROM THE STATE OF NEW YORK AND EACH JURISDICTION IN WHICH IS HAS
QUALIFIED TO DO BUSINESS DATED AS OF A DATE NO EARLIER THAN 7 DAYS PRIOR TO SUCH
CLOSING AND EVIDENCE OF TELEPHONE CONFIRMATION THEREOF AS OF THE CLOSE OF
BUSINESS IMMEDIATELY PRIOR TO SUCH CLOSING DATE.


 


(H)                                 SECRETARY’S CERTIFICATE.  THE COMPANY SHALL
HAVE DELIVERED TO THE PURCHASERS A CERTIFICATE EXECUTED BY ITS SECRETARY DATED
SUCH CLOSING DATE CERTIFYING WITH RESPECT TO (I) A COPY OF ITS RESTATED
CERTIFICATE AND THE RESTATED BYLAWS AS AMENDED TO AND IN EFFECT ON SUCH CLOSING
DATE AND THAT THE COMPANY IS NOT IN VIOLATION OF OR DEFAULT UNDER ANY PROVISION
OF ITS RESTATED CERTIFICATE OR RESTATED BYLAWS AS OF AND ON SUCH CLOSING DATE, 
(II) BOARD RESOLUTIONS AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS, (III) COPIES OF ALL MINUTES OF ALL
MEETINGS (OR EXCERPTS THEREOF) AND ALL ACTIONS BY WRITTEN CONSENT OF THE
SHAREHOLDERS OF THE COMPANY AUTHORIZING THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS AND (IV) INCUMBENCY MATTERS AND SUCH
OTHER PROCEEDINGS RELATING TO THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AS MAY BE REASONABLY REQUESTED BY
THE PURCHASERS.


 


(I)                                     OPINION OF COMPANY COUNSEL.  EACH
PURCHASER SHALL HAVE RECEIVED FROM COUNSEL TO THE COMPANY (REASONABLY ACCEPTABLE
TO THE PURCHASERS), AN OPINION, DATED SUCH CLOSING DATE, IN THE FORM ATTACHED
HERETO AS EXHIBIT H.


 


(J)                                     CROSS-RECEIPTS OF THE PURCHASERS.  THE
COMPANY AND THE PURCHASERS SHALL HAVE EXECUTED AND DELIVERED A CROSS-RECEIPT
ACKNOWLEDGING THE COMPANY’S DELIVERY TO THE PURCHASERS OF THE CERTIFICATES
REPRESENTING THE PURCHASED SECURITIES ISSUED AND SOLD TO THE PURCHASERS ON SUCH
CLOSING DATE TO THE PURCHASERS AND THE PURCHASERS’ PAYMENT THEREFOR.

 

24

--------------------------------------------------------------------------------


 


(K)                                  NO ACCELERATION OF VESTING, ETC.  THE
COMPANY SHALL NOT HAVE MADE ANY DETERMINATION OR TAKEN ANY OTHER ACTIONS THAT
COULD RESULT IN THE, AND THERE SHALL HAVE BEEN NO, ACCELERATION OF THE VESTING
OR RIGHTS TO EXERCISE OPTIONS OR WARRANTS OR CAUSE AN ACCELERATED PAY-OUT OF ANY
SUCH OPTIONS.


 


(L)                                     COMPLIANCE WITH COVENANTS.  ON ANY SUCH
CLOSING DATE, THE COMPANY SHALL BE IN COMPLIANCE WITH EACH OF THE COVENANTS SET
FORTH IN SECTION 6.


 


(M)                               PRO-FORMA CAPITALIZATION TABLE.  THE COMPANY
SHALL HAVE DELIVERED TO THE PURCHASERS A REVISED EXHIBIT D REFLECTING THE ISSUED
AND OUTSTANDING COMMON STOCK, SERIES A-1 PREFERRED STOCK AND SERIES A-2
PREFERRED STOCK AND ALL OPTIONS AND WARRANTS WITH RESPECT THERETO ON A FULLY
DILUTED BASIS IMMEDIATELY AFTER SUCH CLOSING DATE.


 


(N)                                 DISCLOSURE SCHEDULE.  THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASERS A REVISED DISCLOSURE SCHEDULE ACCURATELY REFLECTING
ANY ADDITIONAL INFORMATION REQUIRED TO BE PROVIDED TO THE PURCHASERS PURSUANT TO
THIS AGREEMENT BETWEEN THE DATE HEREOF AND ANY SUCH CLOSING DATE.


 


(O)                                 CONVERSION SHARES.  THE CONVERSION SHARES
HAVE BEEN DULY RESERVED FOR ISSUANCE AND WHEN ISSUED WILL BE DULY AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.


 


(P)                                 LISTING ON STOCK EXCHANGE.  THE COMMON STOCK
SHALL BE LISTED ON NASDAQ, ANY OTHER NATIONAL SECURITIES EXCHANGE AS IDENTIFIED
UNDER THE 34 ACT, OR THE NASDAQ OTC BULLETIN BOARD (OR COMPARABLE SUBSTITUTE
QUOTATION SYSTEM) AS OF SUCH CLOSING AND NO ACTION SHALL HAVE BEEN TAKEN BY
NASDAQ OR SUCH NATIONAL SECURITIES EXCHANGE TO TERMINATE SUCH LISTING PRIOR TO
ANY SUCH CLOSING.


 

4.2                                 Conditions of Purchasers’ Obligations at the
Initial Closing.  In addition to the conditions set forth in Section 4.1, the
obligations of each Purchaser under Section 1.2 of this Agreement are subject to
the satisfaction by the Company on the Initial Closing Date of each of the
following conditions:

 


(A)                                  SHAREHOLDERS’ AGREEMENT; REGISTRATION
RIGHTS AGREEMENT; ETC.  THE COMPANY SHALL HAVE EXECUTED (I) A SHAREHOLDERS’
AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT E (THE
“SHAREHOLDERS’ AGREEMENT”), (II) A REGISTRATION RIGHTS AGREEMENT, SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT F (THE “REGISTRATION RIGHTS AGREEMENT”)
AND (III) A MANAGEMENT RIGHTS AGREEMENT BETWEEN THE COMPANY AND PEQUOT PRIVATE
EQUITY FUND III, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT G (THE
“MANAGEMENT RIGHTS AGREEMENT”).


 


(B)                                 CERTIFICATE OF INCORPORATION.  ON OR PRIOR
TO THE INITIAL CLOSING, THERE SHALL HAVE BEEN FILED WITH THE SECRETARY OF STATE
OF THE STATE OF NEW YORK, THE RESTATED CERTIFICATE, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT A AND THE RESTATED CERTIFICATE SHALL BE IN FULL FORCE
AND EFFECT.


 


(C)                                  ELECTION OF DIRECTORS.  THE COMPANY SHALL
HAVE TAKEN ALL NECESSARY CORPORATE ACTION TO EFFECT THE ELECTION OF THE
PURCHASERS’ DESIGNEES (AS PROVIDED IN THE SHAREHOLDERS’ AGREEMENT) AS DIRECTORS
OF THE COMPANY TO TAKE OFFICE IMMEDIATELY FOLLOWING THE INITIAL CLOSING.

 

25

--------------------------------------------------------------------------------


 


(D)                                 EMPLOYMENT AGREEMENTS.  (I) ON OR PRIOR TO
THE INITIAL CLOSING DATE, THE COMPANY SHALL HAVE TERMINATED THE (X) EMPLOYMENT
AGREEMENT, DATED AS OF SEPTEMBER 1, 1996 BETWEEN THE COMPANY AND STEVEN ROTHMAN,
AS AMENDED AND (Y) EMPLOYMENT AGREEMENT, DATED SEPTEMBER 1, 1996, BETWEEN THE
COMPANY AND HOWARD PAVONY, AS AMENDED.  THE COMPANY SHALL DELIVER EVIDENCE OF
SUCH TERMINATIONS TO THE PURCHASERS ON OR PRIOR TO THE INITIAL CLOSING DATE.


 


(II)  EFFECTIVE AS OF THE INITIAL CLOSING DATE, THE COMPANY SHALL HAVE ENTERED
INTO EMPLOYMENT AGREEMENTS WITH MESSRS. STEVEN ROTHMAN, HOWARD PAVONY AND FRANK
ALFANO IN SUBSTANTIALLY THE FORMS ATTACHED HERETO AS EXHIBIT I-1, I-2 AND I-3,
RESPECTIVELY, AND SHALL HAVE DELIVERED EXECUTED COPIES OF SUCH EMPLOYMENT
AGREEMENTS TO THE PURCHASERS ON THE INITIAL CLOSING DATE.


 


(E)                                  CONFIDENTIAL INFORMATION, NON-DISCLOSURE,
NON-COMPETITION AGREEMENT.  ON OR PRIOR TO THE INITIAL CLOSING DATE, EACH OF
MESSRS. STEVEN ROTHMAN AND HOWARD PAVONY SHALL HAVE ENTERED INTO A CONFIDENTIAL
INFORMATION, ASSIGNMENT OF RIGHTS, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT J.


 


(F)                                    AMENDMENT OF BYLAWS.  ON OR PRIOR TO THE
INITIAL CLOSING DATE, THE COMPANY SHALL HAVE TAKEN ALL NECESSARY CORPORATE
ACTION TO ADOPT THE AMENDED AND RESTATED BYLAWS ATTACHED HERETO AS EXHIBIT C
(THE “RESTATED BYLAWS”).


 


(G)                                 FAIRNESS OPINION.  THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASERS A COPY OF THE FAIRNESS OPINION RENDERED BY KAUFMAN
BROS., L.P. TO THE SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS AS TO THE
FAIRNESS, FROM A FINANCIAL POINT OF VIEW, TO THE SHAREHOLDERS OF THE COMPANY OF
THE CONSIDERATION TO BE PAID BY THE PURCHASERS IN CONNECTION WITH THE PROPOSED
PURCHASE BY THE PURCHASERS OF SERIES A PREFERRED STOCK TO BE ISSUED BY THE
COMPANY AND ANY BRINGDOWNS AND SUPPLEMENTS TO SUCH OPINION; PROVIDED, THAT THE
COMPANY SHALL NOT BE REQUIRED TO OBTAIN ANY SUCH BRINGDOWNS OR SUPPLEMENTS.


 


(H)                                 LANDLORD WAIVER.  THE COMPANY SHALL PROVIDE
TO THE PURCHASERS, IN FORM AND SUBSTANCE SATISFACTORY TO THE PURCHASERS, SUCH
ESTOPPEL LETTERS, WAIVERS AND CONSENTS AS MAY BE REQUIRED FROM LANDLORDS OF EACH
PREMISES THAT IS LEASED BY THE COMPANY.


 


(I)                                     CLOSING CAPITALIZATION TABLE.  THE
COMPANY SHALL HAVE DELIVERED TO THE PURCHASERS A REVISED EXHIBIT D ACCURATELY
REFLECTING ANY ADDITIONAL ISSUANCES OF SECURITIES BETWEEN THE DATE HEREOF AND
THE INITIAL CLOSING DATE.


 


(J)                                     CASH PAYMENT TO MR. ROTHMAN AND MR.
PAVONY.  IN CONSIDERATION FOR THEIR ENTERING INTO THE SHAREHOLDERS AGREEMENT AND
CONCURRENT WITH THE INITIAL CLOSING, THE COMPANY SHALL PAY EACH OF STEVEN
ROTHMAN AND HOWARD PAVONY THE SUM OF $150,000 IN CASH.


 


(K)                                  QUALIFIED SMALL BUSINESS CORPORATION
STATUS. THE COMPANY HAS NOT PURCHASED ANY OF THE COMPANY’S CAPITAL STOCK DURING
THE ONE YEAR PERIOD ENDING ON THE INITIAL CLOSING DATE AND TO THE BEST OF THE
COMPANY’S KNOWLEDGE, THE PURCHASED SECURITIES WILL QUALIFY AS “QUALIFIED SMALL
BUSINESS STOCK” AS DEFINED IN SECTION 1202(C) OF THE CODE AS OF THE INITIAL
CLOSING DATE.

 

26

--------------------------------------------------------------------------------


 


(L)                                     ACCOUNTS RECEIVABLE. THE COMPANY SHALL
HAVE PROVIDED THE PURCHASERS WITH EVIDENCE, REASONABLY SATISFACTORY TO SUCH
PURCHASERS, THAT THE COMPANY HAS COLLECTED IN FULL ALL AGED ACCOUNTS RECEIVABLE
PAYABLE TO THE COMPANY BY THE CITY OF BRIDGEPORT, CONNECTICUT, THAT WERE
OUTSTANDING ON THE DATE OF THIS AGREEMENT FOR A PERIOD OF MORE THAN NINETY (90)
DAYS.


 


(M)                               AMENDMENTS TO BORROWING ARRANGEMENTS. THE
COMPANY SHALL HAVE CAUSED AN AMENDMENT TO ANY DOCUMENT EVIDENCING A BORROWING
ARRANGEMENT BY THE COMPANY AS MAY BE REASONABLY NECESSARY (X) SO AS TO NOT
CONFLICT IN ANY WAY WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND (Y)
TO ACCOMPLISH THE COMPANY’S BUSINESS PLAN AS CURRENTLY CONTEMPLATED.


 


(N)                                 RELEASE FROM AMTECH ASSOCIATES. UPON PAYMENT
TO AMTECH ASSOCIATES (“AMTECH”) OF THE AMOUNT SET FORTH IN SECTION 2.18 OF THE
DISCLOSURE SCHEDULE, AMTECH SHALL HAVE RELEASED THE COMPANY, EACH SUBSIDIARY AND
THE OFFICERS, DIRECTORS, SHAREHOLDERS AND EMPLOYEES OF EACH OF THE COMPANY AND
EACH SUBSIDIARY FROM ANY AND ALL OBLIGATIONS AND/OR LIABILITIES TO AMTECH.


 

4.3                                 Conditions of Purchasers’ Obligations at any
Subsequent Closing.  In addition to the conditions set forth in Section 4.1, the
obligations of each Purchaser under Section 1.3 and Section 1.4 of this
Agreement are subject to the satisfaction by the Company on each Subsequent
Closing Date of the following condition:

 


(A)                                  AMENDMENTS.  ON OR BEFORE ANY SUBSEQUENT
CLOSING DATE, THE COMPANY AND EACH PURCHASER SHALL HAVE EXECUTED AN AMENDMENT TO
THIS AGREEMENT. SUCH AMENDMENT SHALL INCLUDE A SUPPLEMENT TO SCHEDULE I
REFLECTING THE AMOUNT OF PURCHASED SECURITIES THAT THE COMPANY WILL ISSUE TO
EACH PURCHASER ON SUCH SUBSEQUENT CLOSING DATE AND THE AGGREGATE PURCHASE PRICE
THEREFOR AND ANY OTHER AMENDMENTS TO THIS AGREEMENT THAT MAY BE NECESSARY TO
EFFECTUATE THE SALE OF SUCH PURCHASED SECURITIES.


 

4.4                                 Conditions of Company’s Obligations at any
Closing.  The obligations of the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction by the Purchasers
on or before any such Closing of each of the following conditions:

 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED IN SECTION 3 SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH CLOSING (EXCEPT
WHERE ANOTHER DATE OR PERIOD OF TIME IS SPECIFICALLY STATED HEREIN FOR A
REPRESENTATION OR WARRANTY AND IN SUCH CASE SUCH REPRESENTATION OR WARRANTY
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE) WITH
THE SAME FORCE AND EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN
MADE ON AND AS OF THE DATE OF SUCH CLOSING; PROVIDED, HOWEVER, THAT
REPRESENTATIONS AND WARRANTIES THAT CONTAIN A MATERIALITY QUALIFICATION SHALL BE
TRUE AND CORRECT IN ALL RESPECTS.


 


(B)                                 PERFORMANCE.  THE PURCHASERS SHALL HAVE
PERFORMED AND COMPLIED WITH ALL CONDITIONS CONTAINED IN THIS AGREEMENT THAT ARE
REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT ON OR BEFORE SUCH CLOSING.


 


(C)                                  CONSENTS AND APPROVALS.  ALL
AUTHORIZATIONS, APPROVALS, OR PERMITS, IF ANY, OF ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY OF THE UNITED STATES OR OF ANY STATE OR ANY

 

27

--------------------------------------------------------------------------------


 


OTHER PERSON (INCLUDING THE CONSENT OF THE COMPANY’S SHAREHOLDERS AND ANY
AUTHORIZATIONS, CONSENTS, APPROVALS OR PERMITS OF THE NASDAQ) THAT ARE REQUIRED
IN CONNECTION WITH THE LAWFUL ISSUANCE AND SALE OF THE PURCHASED SECURITIES
PURSUANT TO THIS AGREEMENT SHALL BE DULY OBTAINED AND EFFECTIVE AS OF SUCH
CLOSING AND THE PURCHASE AND PAYMENT OF THE PURCHASED SECURITIES TO BE PURCHASED
BY THE PURCHASERS AT SUCH CLOSING ON THE TERMS AND CONDITIONS AS PROVIDED HEREIN
SHALL NOT VIOLATE ANY APPLICABLE LAW.


 


(D)                                 CROSS-RECEIPTS OF THE PURCHASERS.  THE
COMPANY AND THE PURCHASERS SHALL HAVE EXECUTED AND DELIVERED A CROSS-RECEIPT
ACKNOWLEDGING THE COMPANY’S DELIVERY TO THE PURCHASERS OF THE CERTIFICATES
REPRESENTING THE PURCHASED SECURITIES ISSUED AND SOLD TO THE PURCHASERS ON SUCH
CLOSING DATE TO THE PURCHASERS AND THE PURCHASERS’ PAYMENT THEREFOR.


 


(E)                                  PURCHASE PRICE.  THE PURCHASERS SHALL HAVE
DELIVERED TO THE COMPANY THE APPLICABLE SERIES A PURCHASED SHARE PURCHASE PRICE
FOR THE PURCHASED SECURITIES BEING PURCHASED ON SUCH CLOSING DATE AS PROVIDED IN
SECTION 1.6, 1.7 OR 1.8, AS APPLICABLE.


 


(F)                                    COMPLETE PURCHASE.  IF MORE THAN ONE
PURCHASER IS PURCHASING SERIES A STOCK AND SERIES A WARRANTS AT ANY SUCH
CLOSING, THEN EACH SUCH PURCHASER SHALL HAVE SATISFIED ALL OF THE FOREGOING
CONDITIONS IN THIS SECTION 4.4 AND SHALL HAVE PURCHASED THE SERIES A STOCK AND
SERIES A WARRANTS THAT EACH SUCH PURCHASER HAS AGREED TO PURCHASE.

 


5.                                       RESERVED.

 

6.                                       Affirmative Covenants.

 

So long as any Purchaser together with any entity affiliated with it owns at
least 750,000 shares of Purchased Shares (as appropriately adjusted for any
stock splits, stock dividends, combinations, and the like) and for a period of
six (6) months thereafter, the Company covenants and agrees that it will comply
with each of the following covenants.

 

6.1                                 Financial Statements.  The Company shall
furnish to each Purchaser, within five Business Days after filing, a true and
complete signed copy of its Form 10-Q as filed with the SEC pursuant to the 34
Act, all in such form, and together with such other information with respect to
the business of the Company, as the Purchasers may request, which shall present
fairly, in all material respects, the financial position of the Company as of
the end of each such period and the results of its operations and cash flows
during such period, all in accordance with GAAP.  Annually, but not later than
five Business Days after filing, the Company shall deliver to the Purchasers (i)
a true and complete signed copy of its Form 10-K as filed with the SEC pursuant
to the 34 Act and (ii) audited financial statements which shall present fairly,
in all material respects, the financial position of the Company as of the end of
each such period and the results of its operations and cash flows during such
period, all in accordance with GAAP and accompanied by the unqualified report
and opinion thereon of the Company’s independent certified public accountant.

 

28

--------------------------------------------------------------------------------


 

6.2                                 Certain Other Reports and Information.  The
Company shall deliver to the Purchasers, within 30 days of issuance, all
accountants’ management letters (including a management letter stamped “draft”)
pertaining to, all other reports submitted by accountants in connection with any
audit of, and all other reports from outside accountants with respect to, the
Company and its Subsidiaries (and, in any event, any independent auditors’
annual management letters, if issued, will be delivered to the Purchasers
concurrently with the financial statements referred to in Section 6.1(a)).

 

6.3                                 Further Information; Further Assurances. 
The Company will, with reasonable promptness, provide to the Purchasers such
further assurances and additional information, reports and statements respecting
its business, operations, properties and financial condition and respecting its
Affiliates and investments, as the Purchasers may from time to time reasonably
request.

 

6.4                                 Notice of Certain Events.  Promptly upon
becoming aware of any of the following, the Company shall give the Purchasers
notice thereof, together with a written statement of a Responsible Officer of
the Company setting forth the details thereof and any action with respect
thereto taken or proposed to be taken by the Company:

 

(I)                                     ANY PENDING ACTION, SUIT, PROCEEDING OR
INVESTIGATION BY OR BEFORE ANY GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
COMPANY (OR ANY SUCH ACTION, SUIT, PROCEEDING OR INVESTIGATION THREATENED IN
WRITING) TO THE EXTENT THAT IT WOULD RESULT IN A MATERIAL ADVERSE EFFECT.

 

(II)                                  ANY MATERIAL VIOLATION, BREACH OR DEFAULT
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF OR UNDER ANY AGREEMENT OR
INSTRUMENT MATERIAL TO ITS BUSINESS, ASSETS, PROPERTIES, OPERATIONS OR
CONDITION, FINANCIAL OR OTHERWISE (IT BEING EXPRESSLY UNDERSTOOD AND AGREED THAT
THE COMPANY NEED NOT PROVIDE NOTICE TO THE PURCHASERS PURSUANT TO THIS SECTION
6.4(II) OF THE TERMINATION OF ANY SUCH AGREEMENT OR INSTRUMENT IN ACCORDANCE
WITH ITS TERMS).

 

(III)                               (A) ANY ENVIRONMENTAL CLAIM MADE OR
THREATENED IN WRITING AGAINST THE COMPANY, OR (B) THE COMPANY’S BECOMING AWARE
OF ANY PAST OR PRESENT ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES (INCLUDING ANY
RELEASE, DISPOSITION, REMOVAL, ABANDONMENT OR ESCAPE OF ANY HAZARDOUS MATERIALS
ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY FACILITY OR PROPERTY NOW OR
PREVIOUSLY OWNED, OPERATED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES)
WHICH COULD FORM THE BASIS OF ANY SUCH ENVIRONMENTAL CLAIM, WHICH ENVIRONMENTAL
CLAIM, IN THE CASE OF EITHER CLAUSE (A) OR (B), IF ADVERSELY RESOLVED, WOULD
REASONABLY BE EXPECTED, EITHER INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(IV)                              THE OCCURRENCE OF ANY MATERIAL ADVERSE EFFECT
OR ANY DEVIATION IN OR CHANGE FROM THE REPRESENTATIONS, WARRANTIES OR COVENANTS
OF THE COMPANY IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.

 

6.5                                 Visitation; Verification.  The Company and
its Subsidiaries shall permit such Persons as the Purchasers may designate from
time to time to visit and inspect any of the properties of the Company and its
Subsidiaries to examine their respective assets, properties, offices and other
facilities, and books and records and take copies and extracts therefrom, and

 

29

--------------------------------------------------------------------------------


 

access to the outside auditors of the Company and their work papers relating
thereto, in each case, as the Purchasers may from time to time reasonably
request, and to discuss their affairs with their directors, officers, employees
and independent accountants at such times and as often as the Purchasers may
reasonably request; provided that (i) any such Person shall provide at least two
days’ prior advance notice to the Company of its intention to visit or inspect
any of the properties of the Company and its Subsidiaries; and (ii) all such
visits or inspections shall be conducted during the normal business hours of the
Company and without undue interference with the conduct of the Company’s
business.  The Company shall reimburse the Purchasers for reasonable
out-of-pocket costs and expenses of for all inspections in any calendar year;
for all other times all such visits or inspections shall be at the sole cost and
expense of the Purchasers.  The parties hereto agree that no investigation by
the Purchasers or their representatives shall affect or limit the scope of the
representations and warranties of the Company contained herein or in any
Transaction Document delivered pursuant hereto or limit liability for breach of
any such representation or warranty.

 

The Purchasers shall have the right to examine and verify accounts, inventory
and other properties and liabilities of the Company and its Subsidiaries from
time to time, and the Company shall cooperate with the Purchasers in such
verification.  Without limitation of the foregoing, subject to limitations
required due to the nature of any classified work, contracts or customer
relationships, the Company hereby authorizes its officers, employees and
independent accountants to discuss with the Purchasers the affairs of the
Company and its Subsidiaries.

 

6.6                                 Insurance.

 


(A)                                  THE COMPANY SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO (I) MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS
INSURANCE WITH RESPECT TO ITS PROPERTIES AND BUSINESS AND AGAINST SUCH
LIABILITIES, WORKERS’ COMPENSATION, CASUALTIES AND CONTINGENCIES AND OF SUCH
TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARY IN THE CASE OF CORPORATIONS ENGAGED
IN THE SAME OR SIMILAR BUSINESSES OR HAVING SIMILAR PROPERTIES SIMILARLY
SITUATED AND NAMING EACH PURCHASER AS AN ADDITIONAL INSURED AND A LOSS PAYEE,
(II) FURNISH TO THE PURCHASERS FROM TIME TO TIME UPON REQUEST COPIES OF THE
POLICIES UNDER WHICH SUCH INSURANCE IS ISSUED, ORIGINAL CERTIFICATES OF
INSURANCE AND SUCH OTHER INFORMATION RELATING TO SUCH INSURANCE AS THE
PURCHASERS MAY REASONABLY REQUEST, AND (III) PROVIDE SUCH OTHER INSURANCE AND
ENDORSEMENTS AS ARE REQUIRED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.


 


(B)                                 THE COMPANY SHALL MAINTAIN IN EFFECT AN
ERRORS AND OMISSIONS INSURANCE POLICY FOR THE COMPANY AND ITS SUBSIDIARIES WITH
(I) COVERAGE EXTENDING TO ALL OFFICERS AND DIRECTORS OF THE COMPANY, (II) POLICY
LIMITS NOT LESS THAN THOSE MAINTAINED BY THE COMPANY AND SUBSIDIARIES ON THE
DATE HEREOF, AND (III) DEDUCTIBLES NOT GREATER THAN THOSE AS ARE REASONABLE FOR
COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES AND SIMILARLY SITUATED.


 

6.7                                 Payment of Taxes and Other Potential Charges
and Priority Claims.  The Company shall, and shall cause each of its
Subsidiaries to, pay or discharge:

 

(I)                                     ON OR PRIOR TO THE DATE ON WHICH
MATERIAL PENALTIES ATTACH THERETO, ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES IMPOSED UPON IT OR ANY OF ITS PROPERTIES;

 

30

--------------------------------------------------------------------------------


 

(II)                                  ON OR PRIOR TO THE DATE WHEN DUE, ALL
LAWFUL CLAIMS OF MATERIALMEN, MECHANICS, CARRIERS, WAREHOUSEMEN, LANDLORDS AND
OTHER LIKE PERSONS WHICH, IF UNPAID, MIGHT RESULT IN THE CREATION OF A MATERIAL
LIEN UPON ANY SUCH PROPERTY; AND

 

(III)                               ON OR PRIOR TO THE DATE WHEN DUE, ALL OTHER
LAWFUL CLAIMS WHICH, IF UNPAID, MIGHT RESULT IN THE CREATION OF A LIEN UPON ANY
SUCH PROPERTY OR WHICH, IF UNPAID, MIGHT GIVE RISE TO A CLAIM ENTITLED TO
PRIORITY OVER GENERAL CREDITORS OF THE COMPANY IN A CASE UNDER TITLE 11
(BANKRUPTCY) OF THE UNITED STATES CODE, AS AMENDED;

 

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced it need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, and (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.

 

6.8                                 Preservation of Corporate Status.  The
Company shall, and shall cause each of its Subsidiaries to, maintain its status
as a corporation or other entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
to be duly qualified to do business as a foreign entity and in good standing in
all jurisdictions in which the ownership of its properties or the nature of its
business or both make such qualification necessary.

 

6.9                                 Governmental Approvals and Filings.  The
Company shall, and shall cause each of its Subsidiaries to obtain, keep and
maintain in full force and effect all Governmental Approvals necessary in
connection with or to facilitate the execution and delivery of this Agreement or
any other Transaction Document, consummation of the transactions herein or
therein contemplated, performance of or compliance with the terms and conditions
hereof or thereof or to ensure the legality, validity, binding effect,
enforceability or admissibility in evidence hereof or thereof.

 

6.10                           Maintenance of Properties.  The Company shall,
and shall cause each of its Subsidiaries to (a) maintain or cause to be
maintained in good repair, working order and condition the properties now or
hereafter owned, leased or otherwise possessed by it (and make or cause to be
made all needed and proper repairs, renewals, replacements and improvements
thereto) which are necessary so that the business carried on in connection
therewith may be properly conducted at all times and (b) maintain and hold in
full force and effect all franchises, licenses, permits, certificates,
authorizations, qualification, accreditations and other rights, consents and
approvals (whether issued, made or given by a Governmental Authority or
otherwise), necessary to own and operate its properties and to carry on its
business as presently conducted and as presently planned to be conducted, except
for any failure to comply with any of the foregoing which would not, either
individually or in the aggregate, have a Material Adverse Effect.  The Company
shall use its commercially reasonable efforts to preserve its favorable business
relationships with the clients, lenders, suppliers, customers, licensors and
licensees and others having business dealings with the Company and to preserve
the goodwill and ongoing operations of the Company.

 

31

--------------------------------------------------------------------------------


 

6.11                           Financial Accounting Practices.  The Company
shall, and shall cause each of its Subsidiaries to, make and keep books, records
and accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain systems of internal
accounting controls sufficient to provide reasonable assurances that (a)
transactions are executed in accordance with management’s general or specific
authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 


7.                                       INDEMNIFICATION.


 

7.1                                 General Indemnification.  The Company shall
indemnify, defend and hold each Purchaser, its affiliates and their respective
officers, directors, partners (general and limited), employees, agents,
attorneys successors and assigns (each a “Purchaser Entity”) harmless from and
against all Losses incurred or suffered by a Purchaser Entity as a result of the
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or any of the other Transaction Documents,
except to the extent that such Losses are the result of the gross negligence,
willful misconduct or fraud of such Purchaser Entity.  Each Purchaser, severally
and not jointly, shall indemnify, defend and hold the Company, its affiliates,
their respective officers, directors, employees, agents, attorneys, successors
and assigns (each a “Company Entity”) harmless against all Losses as a result of
the breach of any of the representations, warranties, covenants or agreements
made by such Purchaser in this Agreement or any of the other Transaction
Documents, except to the extent that such Losses are a result of the gross
negligence, willful misconduct or fraud of such Company Entity.

 

7.2                                 Indemnification Principles.  For purposes of
this Section 7, “Losses” shall mean each and all of the following items: 
claims, losses (including, without limitation, losses of earnings), liabilities,
obligations, payments, damages (actual, punitive or consequential to the extent
provided in this Section 7.2), charges, judgments, fines, penalties, amounts
paid in settlement, costs and expenses (including, without limitation, interest
which may be imposed in connection therewith, costs and expenses of
investigation, actions, suits, proceedings, demands, assessments and reasonable
fees, expenses and disbursements of counsel, consultants and other experts). 
Each Purchaser and the Company hereby agree that Losses shall not include
punitive or consequential damages except to the extent that such Losses are the
result of the gross negligence, willful misconduct or fraud of the party from
whom the indemnification is being sought (the “Indemnifying Party”).

 

7.3                                 Claim Notice; Right to Defend.  A party
seeking indemnification (the “Indemnified Party”) under this Section 7 shall
promptly upon becoming aware of the facts indicating that a claim for
indemnification may be warranted, give to the Indemnifying Party a claim notice
relating to such Loss (a “Claim Notice”).  Each Claim Notice shall specify the
nature of the claim, the applicable provision(s) of this Agreement or other
instrument under which the claim for indemnity arises, and, if possible, the
amount or the estimated amount thereof.  No failure or delay in giving a Claim
Notice (so long as the same is given prior to

 

32

--------------------------------------------------------------------------------


 

expiration of the representation or warranty upon which the claim is based) and
no failure to include any specific information relating to the claim (such as
the amount or estimated amount thereof) or any reference to any provision of
this Agreement or other instrument under which the claim arises shall affect the
obligation of the Indemnifying Party unless such failure materially and
adversely prejudices the Indemnifying Party.  If such Loss relates to the
commencement of any action or proceeding by a third person, the Indemnified
Party shall give a Claim Notice to the Indemnifying Party regarding such action
or proceeding and the Indemnifying Party shall be entitled to participate
therein to assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party.  After the delivery of notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such action or
proceeding, the Indemnifying Party shall not be liable (except to the extent the
proviso to this sentence is applicable, in which event it will be so liable) to
the Indemnified Party under this Section 7 for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, provided that each
Indemnified Party shall have the right to employ separate counsel to represent
it and assume its defense (in which case, the Indemnifying Party shall not
represent it) if (i) upon the advice of counsel, the representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, (ii) in the event the Indemnifying Party has
not assumed the defense thereof within 10 days of receipt of notice of such
claim or commencement of action, and in which case the fees and expenses of one
such separate counsel shall be paid by the Indemnifying Party or (iii) if such
Indemnified Party who is a defendant in any action or proceeding which is also
brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party
which are not available to the Indemnifying Party.  If any Indemnified Party
employs such separate counsel it will not enter into any settlement agreement
which is not approved by the Indemnifying Party, such approval not to be
unreasonably withheld.  If the Indemnifying Party so assumes the defense
thereof, it may not agree to any settlement of any such claim or action as the
result of which any remedy or relief, other than monetary damages for which the
Indemnifying Party shall be responsible hereunder, shall be applied to or
against the Indemnified Party, without the prior written consent of the
Indemnified Party.  In any action hereunder as to which the Indemnifying Party
has assumed the defense thereof with counsel reasonably satisfactory to the
Indemnified Party, the Indemnified Party shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the Indemnifying Party shall not be obligated hereunder to
reimburse the Indemnified Party for the costs thereof.

 

8.                                       Certain Definitions.  For the purposes
of this Agreement the following terms will have the following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation for
the purposes of this definition if such Person possesses, directly or
indirectly, the power (i) to vote 10% or more of the securities having ordinary
voting power for the election of directors of such corporation or (ii) to direct
or cause the direction of the management and policies of such corporation,
whether through the ownership of voting securities, by contract or otherwise.

 

33

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Amtech” shall have the meaning ascribed to it in Section 4.2(n).

 

“Break-Up Fee” shall have the meaning ascribed to it in Section 11.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of New York or any other day on which banking
institutions are authorized to close in New York City.

 

“Claim Notice” shall have the meaning ascribed to it in Section 7.3.

 

“Closing” shall mean each of the Initial Closing and any Subsequent Closing.

 

“Closing Date” shall mean each of the Initial Closing Date and any Subsequent
Closing Date.

 

“Code” shall have the meaning ascribed to it in Section 2.17.

 

“Company” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Company Employee Plan(s)” shall have the meaning ascribed to it in Section
2.16.

 

“Company Entity” shall have the meaning ascribed to it in Section 7.1.

 

“Company Software” shall have the meaning ascribed to it in Section 2.9(b).

 

“Company Product” shall have the meaning ascribed to it in Section 2.29.

 

“Common Stock” shall have the meaning ascribed to it in the recitals.

 

“Confidential Information” shall have the meaning ascribed to it in Section
11.18.

 

“Controlled Group Member” shall mean each trade or business (whether or not
incorporated) which together with the Company is treated as a single employer
under Section 4001(a)(14) or 4001(b)(1) of ERISA or Section 414(b), (c), (m) or
(o) of the Code.

 

“Consolidated” shall mean, when used with reference to any financial term in
this Agreement, the aggregate for two or more Persons of the amounts signified
by such term for all such Persons determined on a consolidated basis in
accordance with GAAP.  Unless otherwise specified herein, references to
consolidated financial statements or data of Company includes consolidation with
its Subsidiaries in accordance with GAAP.

 

“Conversion Shares” shall have the meaning ascribed to it in Section 2.3.

 

“Disposition” shall have the meaning ascribed to it in Section 2.30.

 

34

--------------------------------------------------------------------------------


 

“Environmental Claim” shall mean, with respect to any Person, any action, suit,
proceeding, notice, claim, complaint, demand, request for information or other
communication (written or oral) against, of or to such Person by or from any
other Person (including any Governmental Authority, citizens’ group or present
or former employee of such Person) alleging, asserting or claiming any actual or
potential (a) violation of or liability under any Environmental Laws or (b)
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, personal injuries, fines or penalties arising out of,
based on or resulting from the presence, or release into the environment, of any
Hazardous Materials at any location, whether or not owned by such Person.

 

“Environmental Laws” shall have the meaning ascribed to it in Section 2.20.

 

“ERISA” shall have the meaning ascribed to it in Section 2.16.

 

“Existing Bylaws” shall have the meaning ascribed to it in Section 2.2.

 

“Existing Certificate” shall have the meaning ascribed to it in Section 2.2.

 

“Financial Statements” shall have the meaning ascribed to it in Section 2.23.

 

“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a consistent basis.

 

“Government” shall mean the government of the United States of America, its
agencies and instrumentalities.

 

“Governmental Approval” shall mean any approval, order, consent, waiver,
authorization, certificate, license, permit or validation of, or exemption or
other action by, or filing, recording or registration with, or notice to, any
Governmental Authority.

 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

 

“Hazardous Material” shall mean any element, compound, substance or other
material (including, without limitation, any pollutant, contaminant, hazardous
waste, hazardous substance, chemical substance, or product) that is listed,
classified or regulated pursuant to any Environmental Law, including, without
limitation, any petroleum product, by-product or additive, asbestos, presumed
asbestos-containing material, asbestos-containing material, medical waste,
chlorofluorocarbon, hydrochlorofluorocarbon, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon.

 

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 7.3.

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 7.2.

 

35

--------------------------------------------------------------------------------


 

“Initial Closing” shall have the meaning ascribed to it in Section 1.6.

 

“Initial Closing Date” shall have the meaning ascribed to it in Section 1.6.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated thereunder.

 

“Knowledge” shall mean with respect to the Company, the knowledge, after
diligent investigation, of the directors, officers and senior management of the
Company and of the person or persons in such entity with responsibility for the
matter with respect to which the knowledge is applicable.

 

“Law” shall mean the Company’s certificate of incorporation, as amended, the
By-laws and any foreign, federal, state or local law, statute, rule, regulation,
ordinance, code, directive, writ, injunction, decree, judgment or order
applicable to the Company or the Subsidiaries.

 

“Losses” shall have the meaning ascribed to it in Section 7.2.

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.

 

“Management Rights Agreement” shall have the meaning ascribed to it in Section
4.2(a).

 

“Material Adverse Effect” shall mean an effect which is materially adverse to
the business, assets, properties, operations, results of operations or condition
(financial or otherwise) of the Company individually or of the Company and the
Subsidiaries taken as a whole (excluding general economic conditions or acts of
war or terrorism).

 

“Material Contracts” shall have the meaning ascribed to it in Section 2.10.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Company or any Controlled Group Member has or had an obligation to
contribute.

 

“Nasdaq” shall have the meaning ascribed to it in Section 2.5.

 

“New Securities” shall have the meaning ascribed to it in Section 3.4.

 

“Options” shall have the meaning ascribed to it in Section 2.4.

 

“Permits” shall have the meaning ascribed to it in Section 2.8.

 

“Permitted Liens” shall have the meaning ascribed to it in Section 2.6.

 

36

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated organization, joint venture,
joint stock company, or a government or any agency or political subdivision
thereof or other entity of any kind.

 

“Pro Rata Share” shall have the meaning ascribed to it in Section 11.16.

 

“Proprietary Rights” shall have the meaning ascribed to it in Section 2.9.

 

“Purchased Securities” shall have the meaning ascribed to it in Section 1.5.

 

“Purchased Shares” shall mean the Series A-1 Purchased Shares, the Series A-2
Purchased Shares and the Series A-3 Purchased Shares, collectively.

 

“Purchaser(s)” shall have the meaning ascribed to it in the preliminary
paragraph.

 

“Purchaser Entity” shall have the meaning ascribed to it in Section 7.1.

 

“Registration Rights Agreement” shall have the meaning ascribed to it in Section
4.2(a).

 

“Release” shall mean any past or present release, spill, leak, leaching,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping.

 

“Responsible Officer”  shall mean the President, Chief Executive Officer, Vice
President of Finance or Chief Financial Officer of the Company.

 

“Restated Bylaws” shall have the meaning ascribed to it in Section 4.2(f).

 

“Restated Certificate” shall have the meaning ascribed to it in the recitals.

 

“SEC” shall have the meaning ascribed to it in Section 2.22.

 

“SEC Reports” shall have the meaning ascribed to it in Section 2.22.

 

“Securities Act” shall have the meaning ascribed to it in Section 2.10.

 

“Series A-2 Closing” shall have the meaning ascribed to it in Section 1.7.

 

“Series A-2 Closing Date” shall have the meaning ascribed to it in Section 1.7.

 

“Series A-3 Additional Amount” shall have the meaning ascribed to it in Section
1.4(b).

 

“Series A-3 Closing” shall have the meaning ascribed to it in Section 1.8.

 

“Series A-3 Closing Date” shall have the meaning ascribed to it in Section 1.8.

 

“Series A Preferred Stock” shall have the meaning ascribed to it in the
recitals.

 

37

--------------------------------------------------------------------------------


 

“Series A-1 Preferred Stock” shall have the meaning ascribed to it in the
recitals.

 

“Series A-2 Preferred Stock” shall have the meaning ascribed to it in the
recitals.

 

“Series A-3 Preferred Stock” shall have the meaning ascribed to it in the
recitals.

 

“Series A-1 Purchased Shares” shall have the meaning ascribed to it in the
recitals.

 

“Series A-2 Purchased Shares” shall have the meaning ascribed to it in the
recitals.

 

“Series A-3 Purchased Shares” shall have the meaning ascribed to it in the
recitals.

 

“Series A Purchased Shares Purchase Price” shall mean the Series A-1 Purchased
Shares Purchase Price, the Series A-2 Purchase Shares Purchase Price and/or the
Series A-3 Purchased Shares Purchase Price, as applicable.

 

“Series A-1 Purchased Shares Purchase Price” shall have the meaning ascribed to
it in the recitals.

 

“Series A-2 Purchased Shares Purchase Price” shall have the meaning ascribed to
it in the recitals.

 

“Series A-3 Purchased Shares Purchase Price” shall have the meaning ascribed to
it in Section 1.4.

 

“Series A-1 Warrants” shall have the meaning ascribed to it in the recitals.

 

“Series A-2 Warrants” shall have the meaning ascribed to it in the recitals.

 

“Series A-3 Warrants” shall have the meaning ascribed to it in the recitals.

 

“Shareholders’ Agreement” shall have the meaning ascribed to it in Section
4.2(a).

 

“Subsidiary(ies)” shall mean any other corporation, limited liability company,
association, joint stock company, joint venture or business trust of which, as
of the date hereof or hereafter, (i) more than fifty percent (50%) of the
outstanding voting stock, share capital or other equity interests is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or (ii) the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries.  Unless otherwise specified to the contrary herein,
Subsidiary(ies) shall refer to the Company’s Subsidiary(ies).

 

“Subsequent Closing” shall mean each Series A-2 Closing and Series A-3 Closing.

 

38

--------------------------------------------------------------------------------


 

“Subsequent Closing Date” shall mean each Series A-2 Closing Date and Series A-3
Closing Date.

 

“33 Act” shall have the meaning ascribed to it in Section 2.22.

 

“34 Act” shall have the meaning ascribed to it in Section 2.22.

 

“Termination Event” shall have the meaning ascribed to it in Section 11.17

 

“Transaction Documents” shall mean, collectively, this Agreement, the Purchased
Securities, the Restated Certificate, the Restated Bylaws, the Shareholders’
Agreement, the Registration Rights Agreement and all other agreements and
instruments and any other documents, certificates, instruments or agreements
executed pursuant to or in connection with any such document or this Agreement,
as such documents may be amended from time to time.

 

“Volume-Weighted Average Price”  shall mean with respect to a security for any
period, the sum of a number of daily calculations for each day in such period,
and each daily calculation being equal to (i) the closing bid price for such
security on Nasdaq or an applicable national securities exchange on such day
multiplied by (ii) a fraction, the numerator of which the number of shares of
such security traded as reported by Nasdaq or such national securities exchange
for such day, and the denominator of which is the sum of all of the daily number
of shares of such security traded as reported by Nasdaq or such national
securities exchange during such period.

 

“Warrants” shall mean, collectively, the Series A-1 Warrants, Series A-2
Warrants and Series A-3 Warrants.

 


9.                                       POST-CLOSING COVENANTS.


 

9.1                                 Registration of Common Stock Underlying
Securities.  The Company shall file with the SEC a registration statement or
amendment thereof following each Closing in accordance with the terms of the
Registration Rights Agreement.

 

9.2                                 Resolutions of the Board of Directors
Adopting Certain Committees.  Immediately following the Initial Closing Date,
the Board of Directors shall adopt certain resolutions, in substantially the
form of Exhibit K hereto, which, among other things, shall establish the
following standing committees of the Board of Directors: (i) audit committee;
(ii) nominating and corporate governance committee; and (iii) compensation
committee.  All members of each committee shall meet the appropriate standards
of independence in accordance with the rules and regulations of Nasdaq (or any
other recognized stock exchange that the Company lists its capital stock on at
the time of the Initial Closing Date).  Each of the audit committee and the
compensation committee shall have no less than three (3) members.  The
nominating committee and the corporate governance committee shall have no less
than four (4) members; two of which shall have been designated by the Purchasers
and two of which shall have been designated by those certain individuals who
served as members of the board of directors of the Company immediately prior to
the Initial Closing Date.

 

39

--------------------------------------------------------------------------------


 

9.3                                 Qualified Small Business Stock Status.  The
Company will use its reasonable best efforts to comply with the reporting and
recordkeeping requirements of Section 1202 of the Code, any regulations
promulgated thereunder and any similar state laws and regulations for such
period as the Company is a “Qualified Small Business” as defined in Section
1202(d) of the Code.

 

9.4                                 Conversion Shares.  The Conversion Shares
shall be duly reserved for issuance and when issued will be duly and validly
issued, fully paid and nonassessable.

 


10.                                 PRE-CLOSING COVENANTS


 

10.1                           Proxy; Shareholders Meeting.  As soon as
practicable after the date hereof, the Company shall use its best efforts to
call a meeting of the Company’s shareholders to approve the transactions
contemplated hereby and shall make all appropriate filings related thereto
(including, without limitation, the filing of a proxy statement) with the SEC to
give effect thereto.  The Company shall use its best efforts to deliver to the
Purchasers a copy of such proxy statement and any amendments and supplements
thereto at least 10 days prior to the filing thereof with the SEC.

 

10.2                           Operation of Business Prior to Closing.  The
Company shall operate its business and the business of its Subsidiaries in the
ordinary course and in a manner consistent with past practices between the date
hereof and the Initial Closing Date.

 

10.3                           Restriction on Issuance of Options and Warrants. 
From the date hereof until the Initial Closing Date, the Company shall not
authorize the issuance of any capital stock of the Company except for shares of
capital stock issuable upon the exercise of Options and warrants outstanding as
of the date hereof, as set forth in Section 2.4 of the Disclosure Schedule, or
granted after the date hereof and approved by the Board of Directors of the
Company.

 

10.4                           Restriction on Dispositions.  From the date
hereof until the Initial Closing Date, the Company shall not consummate any form
of Disposition without the prior written consent of each of the Purchasers.

 


11.                                 MISCELLANEOUS.


 

11.1                           Survival of Representations and Warranties.  The
representations and warranties of the Company and Purchasers contained in or
made pursuant to this Agreement (other than those made in Sections 2.17 and
2.20) shall survive the execution and delivery of this Agreement and the other
Transaction Documents (a) in connection with the Initial Closing, until the date
that is three months following the end of the second fiscal year of the Company
ending after the Initial Closing Date and (b) in connection with any Subsequent
Closing, until eighteen months after any such Subsequent Closing Date, but in no
event, earlier than the time period set forth in clause (a) above. The
representations and warranties of the Company made in Sections 2.17 and 2.20
shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Initial Closing for a period of six months after
the applicable statute of limitations has expired, and, in each case, such
representations and warranties shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Purchasers or the
Company.

 

40

--------------------------------------------------------------------------------


 

11.2                           Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Purchased Securities).  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  Each Purchaser shall have the
right to assign all of the rights, title and interest of such Purchaser pursuant
to this Agreement, including, without limitation, the right to purchase the
Series A-2 Purchased Shares and the Series A-2 Warrants and the Series A-3
Purchased Shares and the Series A-3 Warrants, to any third party reasonably
acceptable to the independent directors of the Company without the prior written
consent of the Company.

 

11.3                           Governing Law.  This Agreement shall be governed
by and construed under the laws of the State of New York, excluding the
application of any conflicts of laws principles which would require the
application of the laws of another state.

 

11.4                           Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

11.5                           Titles and Subtitles.  The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

11.6                           Notices.  All notices and other communications
required or permitted hereunder shall be in writing.  Notices shall be delivered
personally, via recognized overnight courier (such as Federal Express, DHL or
Airborne Express) or via certified or registered mail.  Notices may be delivered
via facsimile or e-mail, provided that by no later than two days thereafter such
notice is confirmed in writing and sent via one of the methods described in the
previous sentence.  Notices shall be addressed as follows:

 


(A)                                  IF TO A PURCHASER, TO SUCH PURCHASER’S
ADDRESS SET FORTH ON SCHEDULE I HERETO, OR AT SUCH OTHER ADDRESS OR FACSIMILE
NUMBER AS SUCH PURCHASER SHALL HAVE FURNISHED TO THE COMPANY IN WRITING, WITH A
COPY TO DEWEY BALLANTINE LLP, 1301 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK
10019, ATTENTION: E. ANN GILL, FACSIMILE NUMBER (212) 259-6333 OR


 


(B)                                 IF TO THE COMPANY, TO MICROS-TO-MAINFRAMES,
INC., 614 CORPORATE WAY, VALLEY COTTAGE, NEW YORK 10989, ATTENTION: CHIEF
EXECUTIVE OFFICER, FACSIMILE NUMBER (845) 268-9495, OR AT SUCH OTHER ADDRESS OR
FACSIMILE NUMBER AS THE COMPANY SHALL HAVE FURNISHED IN WRITING TO THE
PURCHASERS, WITH A COPY TO THE GENERAL COUNSEL OF THE COMPANY.


 

All notices shall be effective upon receipt.

 

11.7                           Expenses.  The Company shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement and the transactions contemplated hereby and shall
reimburse the Purchasers for the reasonable out-of-pocket expenses (including
legal fees and disbursements paid to counsel to the Purchasers), which the
Purchasers have incurred with respect to the negotiation, execution, delivery
and

 

41

--------------------------------------------------------------------------------


 

performance of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby in an amount not exceeding
seventy-five thousand dollars ($75,000) with respect to the Initial Closing and,
for each Subsequent Closing, an amount not to exceed twenty thousand dollars
($20,000); provided however, that the Company shall not be liable for any such
expenses (x) if the Initial Closing does not occur and (y) incurred by the
Purchasers in connection with the Management Rights Agreement.  The Company
shall pay all costs and expenses (including reasonable legal fees and expenses)
incurred by the Purchasers in connection with, and, to the extent the Purchasers
prevail in, the enforcement of this Agreement and the Transaction Documents and
in connection with any filing pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, that may be incurred by the Purchasers as
a result of the purchase or ownership of the Purchased Securities. The Company
shall pay all reasonable expenses incurred by all Company directors who are not
officers or employees of the Company in connection with their attendance at
meetings of the Company’s Board of Directors (including all reasonable travel
and lodging expenses related thereto).

 

11.8                           Amendments and Waivers.  Any term of this
Agreement may be amended, and the observance of any term hereof may be waived
(either generally or in a particular instance), only with the written consent of
each of the Purchasers and the written consent of the Company.  Any amendment or
waiver effected in accordance with this Section 11.8 shall be binding upon each
of the parties hereto.


 

11.9                           Severability.  Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction to the greatest
extent possible to carry out the intentions of the parties hereto.

 

11.10                     Entire Agreement.  Each party hereby acknowledges that
no other party or any other person or entity has made any promises, warranties,
understandings or representations whatsoever, express or implied, not contained
in the Transaction Documents and acknowledges that it has not executed the
Transaction Documents in reliance upon any such promises, representations,
understandings or warranties not contained herein or therein and that the
Transaction Documents supersede all prior agreements and understandings between
the parties with respect thereto.  There are no promises, covenants or
undertakings other than those expressly set forth or provided for in the
Transaction Documents.

 

11.11                     Delays or Omissions.  No delay or omission to exercise
any right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such nonbreaching or nondefaulting party nor shall it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.

 

42

--------------------------------------------------------------------------------


 

11.12                     Facsimile Signatures.  Any signature page delivered by
a fax machine shall be binding to the same extent as an original signature page,
with regard to any agreement subject to the terms hereof or any amendment
thereto.  Any party who delivers such a signature page agrees to deliver
promptly an original counterpart to each party to whom the faxed signature page
was sent.

 

11.13                     Other Remedies.  In addition to those remedies
specifically set forth herein and in the Transaction Documents, if any, each
party may proceed to protect and enforce its rights under this Agreement and the
Transaction Documents either by suit in equity and/or by action at law,
including, but not limited to, an action for damages as a result of any such
breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement or in the Transaction Documents.  No right
or remedy conferred upon or reserved to any party under this Agreement or the
Transaction Documents is intended to be exclusive of any other right or remedy,
and every right and remedy shall be cumulative and in addition to every other
right and remedy given under this Agreement and the Transaction Documents or now
and hereafter existing under applicable law.

 

11.14                     Further Assurances.  At any time or from time to time
after any Closing, the Company, on the one hand, and the Purchasers, on the
other hand, agree to cooperate with each other, and at the request of the other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
relating to the purchase contemplated herein and to otherwise carry out the
intent of the parties hereunder.

 

11.15                     Exchanges; Lost, Stolen or Mutilated Stock
Certificates and Warrants.  Upon surrender by any Purchaser to the Company of
any stock certificate or Warrant, the Company at its expense shall issue in
exchange therefor, and deliver to such Purchaser, a replacement stock
certificate or Warrant. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of any stock certificate or Warrant
and in case of any such loss, theft or destruction, upon delivery of an
indemnity agreement, satisfactory to the Company, or in case of any such
mutilation, upon surrender and cancellation of such stock certificate or
Warrant, the Company shall issue and deliver to such Purchaser a new stock
certificate or Warrant of like tenor, in lieu of such lost, stolen or mutilated
stock certificate or Warrant.

 

11.16                     Break-Up Fee.(a)   (a)  If the Company is unable to
consummate the transactions contemplated in Section 1.2 hereof on the Initial
Closing Date due to (i) a determination by the board of directors of the Company
that the consummation of such transactions conflict with its exercise of its
fiduciary duties under applicable Law including, without limitation, the New
York Business Corporation Law or (ii) a Termination Event, the Company shall pay
to the Purchasers a “break-up” fee in the amount of one hundred fifty thousand
dollars ($150,000) (the “Break Up Fee”).  The Break Up Fee shall by paid by the
Company to the Purchasers by certified check, made payable to each Purchaser, or
wire transfer of immediately available funds to such account as each Purchaser
designates, in an amount equal to each Purchaser’s pro rata share (based on the
Series A-1 Purchased Shares Purchase Price to be paid by such Purchaser over the
aggregate Series A-1 Purchased Shares Purchase Price to be paid by all
Purchasers (“Pro Rata Share”)) of the Break Up Fee.  If the Purchasers are
unable to

 

43

--------------------------------------------------------------------------------


 

consummate the transactions contemplated in Section 1.2 on the Closing Date for
any reason other than as a result of the failure of the Company to comply with
its obligations hereunder or to satisfy the closing conditions set forth in
Section 4.1 or Section 4.2, each Purchaser shall pay to the Company its Pro Rata
Share of the Break Up Fee.  The Break Up Fee referenced in the immediately
preceding sentence shall by paid by the Purchasers to the Company by certified
check, made payable to the Company, or wire transfer of immediately available
funds to such account as the Company designates.


 


(B)                                 THE COMPANY AND THE PURCHASERS AGREE THAT IF
THE BREAK UP FEE IS PAYABLE HEREUNDER, THE RIGHT OF THE COMPANY OR THE
PURCHASERS, AS THE CASE MAY BE, TO RECEIVE SUCH AMOUNT SHALL CONSTITUTE THE SOLE
AND EXCLUSIVE REMEDY FOR, AND SUCH AMOUNT SHALL CONSTITUTE LIQUIDATED DAMAGES IN
RESPECT OF, TERMINATION OF THIS AGREEMENT REGARDLESS OF THE CIRCUMSTANCES GIVING
RISE TO SUCH TERMINATION.


 

11.17                     Termination.  This Agreement may be terminated and the
transactions contemplated herein may be abandoned at any time prior to or on the
Initial Closing Date (A) by the Purchasers if (i) approval of the transactions
contemplated hereby is not obtained by the Company from its shareholders within
150 days after the date hereof or (ii) the Company breaches this Agreement in
any material respect, or (B) by the Company if any Purchaser breaches this
Agreement in any material respect (each of (A) and (B), a “Termination Event”). 
This Agreement may be terminated at any time prior to the Closing by mutual
agreement of the Company and all Purchasers set forth in writing.  Each
provision hereof expressly stated to survive the termination, shall survive the
termination of this Agreement.

 

11.18                     Confidentiality.  Each Purchaser hereby acknowledges
that the information it receives pursuant to Section 6.2, Section 6.3 and
Section 6.4 may include certain non-public information with respect to the
Company and its Subsidiaries (the “Confidential Information”).  Each Purchaser
hereby (a) acknowledges that it shall not trade any Series A Preferred Stock or
Common Stock on the basis of such Confidential Information and (b) agrees that
it will not disclose without the prior written consent of the Company (other
than to its employees, its affiliated entities, another Purchaser and its
auditors and counsel who have a legitimate need to receive such Confidential
Information and who are informed of its confidential nature) any Confidential
Information; provided, that any Purchaser may disclose such information (i) as
has generally become available to the public or has been lawfully obtained by
such Purchaser from any third party under no duty of confidentiality to the
Company, (ii) as may be required in any report, statement or testimony submitted
to, or in respect to any inquiry, by, any municipal, state, federal or foreign
regulatory body having or claiming to have jurisdiction over such Purchaser,
(iii) as may be required in respect to any summons or subpoena or in connection
with any litigation or arbitration, (iv) in order to comply with any law, order
regulation or ruling applicable to such Purchaser, and (v) to any permitted
transferee or assignee or to any approved participant of, or with respect to,
the Purchased Shares or Warrants.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

The Company:

 

 

 

MICROS-TO-MAINFRAMES, INC.

 

 

 

 

 

By:

/s/ Howard Pavony

 

 

 

Name:  Howard Pavony

 

 

Title:  President and CEO

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

The Purchasers:

 

 

 

PEQUOT PRIVATE EQUITY FUND III, L.P.

 

 

 

By:

Pequot Capital Management, Inc.,
its Investment Manager

 

 

 

By:

/s/ Harold Kahn

 

 

 

Name:  Harold Kahn

 

 

Title:  Principal

 

 

 

PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.

 

 

 

By:

Pequot Capital Management, Inc.,
its Investment Manager

 

 

 

By:

/s/ Harold Kahn

 

 

 

Name:  Harold Kahn

 

 

Title:  Principal

 

--------------------------------------------------------------------------------


 

Schedule I

 

Schedule of Purchasers

 

NAME AND ADDRESS
OF
PURCHASER

 

NUMBER OF SHARES
OF SERIES A-1
PURCHASED SHARES

 

SERIES A-1
PURCHASED
SHARES
PURCHASE PRICE
($2.15/SHARE)

 

NUMBER OF
SERIES A-1
WARRANT SHARES(1)

 

Pequot Private Equity Fund III, L.P.
c/o Pequot Capital Management, Inc.
500 Nyala Farm Road
Westport, Connecticut 06880
Attention: Carlos Rodrigues
Fax:  (203) 429-2420
with a copy to
Aryeh Davis
c/o Pequot Capital Management, Inc.
153 East 53rd Street
New York, New York 10022
Fax: (212) 651-3481

 

2,853,555

 

$

6,135,143.25

 

438,225

 

Pequot Offshore Private Equity Partners III, L.P.
c/o Pequot Capital Management, Inc.
500 Nyala Farm Road
Westport, Connecticut 06880
Attention: Carlos Rodrigues
Fax:  (203) 429-2420
with a copy to
Aryeh Davis
c/o Pequot Capital Management, Inc.
153 East 53rd Street New York, New York 10022
Fax: (212) 651-3481

 

402,259

 

$

864,856.85

 

61,775

 

Totals

 

3,255,814

 

7,000,000.10

 

500,000

 

 

--------------------------------------------------------------------------------

(1)  Subject to the adjustments described in the Series A-1 Warrants and the
Certificate of Incorporation.

 

--------------------------------------------------------------------------------